 

Exhibit 10.1

 

ASSIGNMENT AND ASSUMPTION OF LEASE

 

The Parties to this Assignment are HR ACQUISITION I CORPORATION, a Maryland
corporation (“Assignor”), whose mailing address is 3310 West End Avenue, Suite
700, Nashville, Tennessee 37203, and GMR MESA, LLC, a Delaware limited liability
company (“Assignee”), whose mailing address is 4800 Montgomery Lane, Suite 450,
Bethesda, Maryland 20814. This Assignment shall be effective as of December 20,
2016 (the “Effective Date”). Assignor and Assignee are sometimes referred to
herein as the “Parties.”

 

WHEREAS, Assignor is the lessor under that certain Lease Agreement, dated as of
October 20, 2009 (the “Lease”), with HealthSouth Mesa Rehabilitation Hospital,
LLC, a Delaware limited liability company (“Lessee”), which Lease is guaranteed
by HealthSouth Corporation, a Delaware corporation (“Guarantor”),pursuant to
which the Lessee leases the Premises, as described in the Lease; and

 

WHEREAS, Assignee desires to purchase and assume from Assignor, and Assignor
desires to sell and assign to Assignee all of the rights, benefits, and
privileges as “Lessor” under the Lease, as set forth in this Assignment.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements herein set forth:

 

1.           As of the Effective Date, Assignor does hereby assign, transfer,
and deliver unto Assignee all of the right, benefits and privileges as “Lessor”
under the Lease, subject to all terms, conditions, reservations and limitations
set forth in the Lease.

 

2.          As of the Effective Date, Assignee accepts, on the terms and
conditions herein specified, this Assignment, and assumes the obligations,
liabilities and performance of all the terms and conditions of “Lessor” to be
performed under the Lease from and after the Effective Date.

 

3.           Assignor hereby agrees to indemnify and hold harmless Assignee from
and against any and all loss, cost or expense (including, without limitation,
reasonable attorney’s fees) to the extent resulting by reason of the failure of
Assignor to perform any of the obligations as “Lessor” under the Lease prior to
the Effective Date.

 

4.          Assignee hereby agrees to indemnify and hold harmless Assignor from
and against any and all loss, cost or expense (including, without limitation,
reasonable attorney’s fees) resulting by reason of the failure of Assignee to
perform any of the obligations as “Lessor” under the Lease on and after the
Effective Date.

 

5.          No course or dealing between Assignor and Assignee and no delay on
the part of any party in exercising any rights under this Assignment shall
operate as a waiver of the rights of the Assignor or the Assignee. No covenant
or other provision of this Assignment may be waived unless by a written
instrument signed by the Parties so waiving such covenant or other provision.

 

 

 

  



IN WITNESS WHEREOF, the Parties have executed this Assignment as of the
Effective Date.

 

  “Assignor”       HR ACQUISITION I CORPORATION, a   Maryland corporation      
By /s/ C. Burney Dawkins     C. Burney Dawkins     Vice President – Acquisitions
    and Dispositions         “Assignee”       GMR MESA, LLC, a Delaware limited
liability company         By: /s/ David A. Young   Name: David A. Young   Title:
Chief Executive Officer and President

 

 

 

 

 

LEASE AGREEMENT

 

HR ACQUISITION I CORPORATION

 

AND

 

HEALTHSOUTH MESA REHABILITATION HOSPITAL, LLC

 

October 20, 2009

 

for

 

5652 East Baseline Road

Mesa, Arizona 85206

 

 

 

  

TABLE OF CONTENTS

 

    PAGE       LEASE AGREEMENT 1 ARTICLE 1 LEASED PROPERTY; TERM 1 1.1 Leased
Property 1 1.2 Demise of the Leased Property 2 1.3 Permits 2 1.4 Guaranty 2
ARTICLE 2 RENT 2 2.1 Definitions 2 2.2 Intentionally Deleted 2 2.3 Minimum Rent
and Adjustments to Minimum Rent 2 2.4 Calculation of Increases to Minimum Rent 3
2.5 Additional Charges 3 2.6 Net Lease 4 ARTICLE 3 IMPOSITIONS 4 3.1 Payment of
Impositions 4 3.2 Proration of Impositions 5 3.3 Utility Charges 5 3.4 Insurance
Premiums 5 ARTICLE 4 NO TERMINATION 5 ARTICLE 5 OWNERSHIP OF LEASED PROPERTY 6
5.1 Ownership of the Property 6 5.2 Personal Property 6 5.3 Security Interest in
Personal Property 6 5.4 Ownership of Design and Construction Documentation 6
ARTICLE 6 CONDITION AND USE OF LEASED PROPERTY 7 6.1 Condition of the Leased
Property 7 6.2 Use of the Leased Property 7 6.3 Management of Facility 8 6.4
Lessor to Grant Easements 8 ARTICLE 7 LEGAL, INSURANCE AND FINANCIAL
REQUIREMENTS 9 7.1 Compliance with Legal and Insurance Requirements 9 7.2 Legal
Requirement Covenants 9 7.3 Hazardous Materials 9 ARTICLE 8 REPAIRS;
RESTRICTIONS AND ANNUAL INSPECTIONS 10 8.1 Maintenance and Repair 10 8.2
Encroachments; Restrictions 10 8.3 Annual Inspections 11 ARTICLE 9 CAPITAL
ADDITIONS 11 9.1 Construction of Capital Additions to the Leased Property 11 9.2
Capital Additions Financed by Lessee 12 9.3 Capital Additions Financed by Lessor
12 9.4 Remodeling and Non-Capital Additions 14

 

 

 

  

9.5 Intentionally Deleted 14 9.6 Clarification 14 ARTICLE 10 LIENS 15 ARTICLE 11
PERMITTED CONTESTS 15 ARTICLE 12 INSURANCE 16 12.1 General Insurance
Requirements 16 12.2 Full Replacement Cost 17 12.3 Additional Insurance 17 12.4
Waiver of Subrogation 17 12.5 Form of Insurance 17 12.6 Change in Limits 18 12.7
Blanket Policy 18 12.8 No Separate Insurance 18 12.9 Insurance for Contractors
18 ARTICLE 13 FIRE AND CASUALTY 18 13.1 Insurance Proceeds 18 13.2
Reconstruction in the Event of Damage or Destruction Covered by Insurance 19
13.3 Reconstruction in the Event of Damage or Destruction Not Covered by
Insurance 19 13.4 The Personal Property 19 13.5 Restoration of Capital Additions
19 13.6 No Abatement of Rent 20 13.7 Damage Near End of Term 20 13.8 Waiver 20
ARTICLE 14 CONDEMNATION 20 14.1 Parties' Rights and Obligations 20 14.2 Total
Taking 20 14.3 Partial Taking 20 14.4 Restoration 20 14.5 Award Distribution 21
14.6 Temporary Taking 21 ARTICLE 15 DEFAULT BY LESSEE 21 15.1 Events of Default
21 15.2 Lessor's Remedies 23 15.3 Intentionally Deleted 25 15.4 Additional
Expenses 25 15.5 Waiver 25 15.6 Application of Funds 25 15.7 Notices by Lessor
25 ARTICLE 16 LESSOR'S RIGHT TO CURE 26 ARTICLE 17 PURCHASE OF THE LEASED
PROPERTY 26 ARTICLE 18 HOLDING OVER 27 ARTICLE 19 ABANDONMENT; OPTIONS TO
PURCHASE 27 19.1 Intentionally Deleted 27 19.2 Obsolescence of the Leased
Property; Offer to Purchase 27 19.3 Option to Purchase the Leased Property 27

 

 3

 

  

19.4 Conveyance of Leased Property 27 19.5 Option to Purchase the Personal
Property 28 ARTICLE 20 SUBSTITUTION OF PROPERTY 28 20.1 Substitution of Property
for the Leased Property 28 20.2 Conditions to Substitution 30 20.3 Conveyance to
Lessee 31 20.4 Expenses 31 ARTICLE 21 RISK OF LOSS 31 ARTICLE 22 INDEMNIFICATION
31 ARTICLE 23 SUBLETTING AND ASSIGNMENT 32 23.1 Subletting and Assignment 32
23.2 Non-Disturbance, Subordination and Attornment 33 ARTICLE 24 OFFICER'S
CERTIFICATES AND FINANCIAL INFORMATION 33 24.1 Estoppel Certificates 33 24.2
Financial Information 34 ARTICLE 25 INSPECTION 34 ARTICLE 26 QUIET ENJOYMENT 35
ARTICLE 27 NOTICES 35 ARTICLE 28 APPRAISAL 36 ARTICLE 29 RESERVED 37 ARTICLE 30
DEFAULT BY LESSOR 37 30.1 Default by Lessor 37 30.2 Lessee's Right to Cure 38
ARTICLE 31 ARBITRATION 38 31.1 Controversies 38 31.2 Appointment of Arbitrators
38 31.3 Third Arbitrator 38 31.4 Arbitration Procedure 39 31.5 Expenses 39
ARTICLE 32 FINANCING OF THE LEASED PROPERTY 39 ARTICLE 33 SUBORDINATION,
ATTORNMENT AND NON-DISTURBANCE 39 ARTICLE 34 EXTENDED TERMS 40 34.1 Options to
Extend the Term 40 34.2 Minimum Rent for the First Year of the First Extended
Term 40 34.3 Minimum Rent for the First Year of the any other Extended Term 40
ARTICLE 35 MISCELLANEOUS 40 35.1 No Waiver 40 35.2 Remedies Cumulative 41 35.3
Surrender 41 35.4 No Merger of Title 41 35.5 Transfers by Lessor 41 35.6 General
41 35.7 Memorandum of Lease 42 35.8 Venue of Actions 42 35.9 Waiver of Right to
Trial By Jury 42 35.10 Waiver of Certain Damages 43

 

 4

 

  

35.11 Entire Agreement 43 ARTICLE 36 TRANSFER OF OPERATIONS AND LICENSES 43 36.1
Operation of Facility at End of Term 43 36.2 Management Fee 43 36.3 Cooperation
with the Transfer of Operations 44 ARTICLE 37 GLOSSARY OF TERMS 44

 

 5

 

 

LEASE AGREEMENT

 

THIS LEASE AGREEMENT (this “Lease”) dated as of October 20, 2009, is entered
into by and between HR ACQUISITION I CORPORATION, a Maryland corporation, having
its principal office at 3310 West End Avenue, Suite 700, Nashville, Tennessee
37203 (“Lessor”), and HEALTHSOUTH MESA REHABILITATION HOSPITAL, LLC, a Delaware
limited liability company, having its principal office at 3660 Grandview
Parkway, Suite 200, Birmingham, Alabama 35243 (“Lessee”).

 

ARTICLE 1

LEASED PROPERTY; TERM

 

1.1        Leased Property. Upon and subject to the terms and conditions
hereinafter set forth, Lessor leases to Lessee and Lessee rents from Lessor all
of Lessor’s interest in and to the following property (collectively, the “Leased
Property”):

 

(a)        the real property more particularly described on Exhibit “A” attached
hereto together with all covenants, licenses, privileges and benefits thereto
belonging, and any easements, rights-of-way, rights of ingress and egress or
other interests of Lessor in, on or to any land, highway, street, road or
avenue, open or proposed, in, on, across, in front of, abutting or adjoining
such real property, including any strips and gores adjacent to or lying between
such real property and any adjacent real property (the “Land”);

 

(b)        all buildings, structures, Fixtures (as hereinafter defined) and
other improvements of every kind including all alleyways and connecting tunnels,
crosswalks, sidewalks, landscaping, parking lots and structures and roadways
appurtenant to such buildings and structures that are presently situated upon
the Land, and Capital Additions financed by Lessor (but specifically excluding
Capital Additions financed by Lessee), drainage and all above-ground and
underground utility structures (collectively, the “Leased Improvements”);

 

(c)        all permanently affixed equipment, machinery, fixtures and other
items of real and/or personal property, including all components thereof, now
and hereafter located in, on or used in connection with, and permanently affixed
to or incorporated into the Leased Improvements, including all furnaces,
boilers, heaters, electrical equipment, heating, plumbing, lighting,
ventilating, refrigerating, incineration, air and water pollution control, waste
disposal, air-cooling and air conditioning systems and apparatus, sprinkler
systems and fire and theft protection equipment, carpet, moveable or immoveable
walls or partitions and built-in oxygen and vacuum systems, all of which are
hereby deemed by the parties hereto to constitute real estate, together with all
replacements, modifications, alterations and additions thereto, but specifically
excluding all items included within the category of Personal Property
(collectively, the “Fixtures”); and

 

(d)        to the extent permitted by law, all permits, approvals and other
intangible property or any interest therein now or hereafter owned or held by
Lessor in connection with the Leased Property (collectively, the “Permits”),
including all contract rights, agreements, trade names, water rights and
reservations, zoning rights and warranties (including those relating to
construction or fabrication) related to the Leased Property or any part thereof,
specifically excluding the general corporate trademarks, service marks, logos or
insignia or books and records of Lessee, and any certificate of need or license
related to the business or businesses now or hereafter conducted by Lessee on
the Leased Property; and

 

 1

 

 

(e)        all site plans, surveys, soil and substrata studies, architectural
drawings, plans and specifications, engineering plans and studies, floor plans,
landscape plans, and other plans and studies that relate to the Land or the
Leased Improvements and are in Lessee’s possession or control.

 

1.2        Demise of the Leased Property. Upon and subject to the terms and
conditions hereinafter set forth, Lessor leases to Lessee, and Lessee rents from
Lessor, all of Lessor’s rights and interest in and to the Leased Property,
SUBJECT, HOWEVER, to the matters set forth on Exhibit “B” attached hereto (the
“Permitted Exceptions”),to have and to hold for a total initial term of
approximately 15 years (the “Initial Term”) commencing on the date hereof (the
“Commencement Date”) and ending on the fifteenth anniversary of the last day of
the month in which the Commencement Date occurs, as may be extended pursuant to
the terms of Article 34 hereof.

 

1.3        Permits. Lessor shall not be named on any Permit or any applications
therefor except to the extent required as owner, but not operator, of the Leased
Property.

 

1.4        Guaranty. Lessee shall cause its Affiliate, HealthSouth Corporation,
a Delaware corporation (“Guarantor”), to execute and deliver a guaranty
agreement in favor of Lessor guaranteeing, among other things, all of Lessee’s
obligations hereunder.

 

ARTICLE 2

RENT

 

2.1        Definitions. Capitalized terms used in this Lease but not defined
shall have the meanings ascribed to them in Article 37 of this Lease.

 

2.2        Intentionally Deleted.

 

2.3        Minimum Rent and Adjustments to Minimum Rent. Except as set forth in
Section 30.2, Lessee shall pay to Lessor, without notice, demand, set off or
counterclaim, in advance in lawful money of the United States of America, at
Lessor’s address set forth herein or at such other place or to such other
person, firms or corporations as Lessor from time to time may designate in
writing, Minimum Rent, as adjusted annually pursuant to Section 2.3(b) and
Section 2.3(c) during the Term, as follows:

 

(a)        Minimum Rent. Lessee will pay to Lessor as rent (the “Minimum Rent”)
for the Leased Property the annual sum equal to the product of (i) Total Project
Costs multiplied times (ii) 0.09, payable in advance in 12 equal, consecutive
monthly installments, with the first installment due on the Commencement Date
and continuing on the first day of each calendar month thereafter during the
Term. The Minimum Rent shall be prorated as to any partial month and is subject
to adjustment as provided in Sections 2.3(b), 2.3(c), 9.3(b)(iv) and 20.1 below.
By way of illustration only, and not in limitation, assuming that Total Project
Costs is $15,700,000, then the annual Minimum Rent effective as of the
Commencement Date would be $1,413,000 (viz. ($15,700,000 x 0.09 = $1,413,000)
and the monthly installment of the Minimum Rent due on the first day of the
first full month after the Commencement Date, would be $117,750 (viz
$1,413,000/12 = $117,750).

 

 2

 

 

(b)        Increases to Minimum Rent during the Initial Term. On each Adjustment
Date occurring during the Initial Term, the then-current Minimum Rent shall be
increased annually effective at such Adjustment Date by three percent of the
Minimum Rent in effect immediately prior to such Adjustment Date.

 

(c)        Increases to Minimum Rent during any Extended Term. On each
Adjustment Date occurring during an Extended Term, the then-current Minimum Rent
shall be increased annually effective at such Adjustment Date by three percent
of the Minimum Rent in effect immediately prior to such Adjustment Date.

 

2.4        Calculation of Increases to Minimum Rent. Prior to the first
Adjustment Date of the Initial Term and the first Adjustment Date following the
commencement of each Extended Term, Lessor will calculate the increase in the
Minimum Rent pursuant to the provisions of Section 2.3(b) or 2.3(c), as the case
may be, and will provide Lessee with thirty days’ prior written notice of same.
Lessor’s failure to timely give such notice shall not affect Lessee’s obligation
to pay such increased Minimum Rent retroactively for the applicable period, but
Lessee shall not be required to pay such increased Minimum Rent until the
scheduled rent payment date immediately following Lessee’s receipt of written
notice from Lessor of such increased Minimum Rent amount.

 

2.5        Additional Charges. Lessee will also pay and discharge as and when
due (a) all other amounts, liabilities, obligations and Impositions which Lessee
assumes or agrees to pay under this Lease including, to the extent applicable,
any condominium association dues, assessments or other charges, and (b) in the
event of any failure on the part of Lessee to pay any of those items referred to
in clause (a) above, every fine, penalty, interest and cost which may be added
for non-payment or late payment of such items (the items referred to in clauses
(a) and (b) above being referred to herein collectively as the “Additional
Charges”), and Lessor shall have all legal, equitable and contractual rights,
powers and remedies provided in this Lease, by statute or otherwise, in the case
of non-payment of the Additional Charges, as well as the Minimum Rent. If any
installment of Minimum Rent or Additional Charges (but only as to those
Additional Charges which are payable directly to Lessor) shall not be paid
within five Business Days after the date when due, Lessee will pay Lessor on
demand, as Additional Charges, interest (to the extent permitted by law)
computed at the Overdue Rate on the amount of such installment, from the date
when due to the date of payment in full thereof (it being understood, however,
that in the case of Additional Charges, interest may not be assessed against
Lessee until five Business Days after the later to occur of (i) the date when
due or (ii) the date on which Lessee received written notice from Lessor of such
Additional Charge and the payment date associated therewith). Notwithstanding
the immediately preceding sentence, for the first time during any Fiscal Year
that an installment of Minimum Rent or Additional Charges is delinquent, Lessor
will not assess interest related thereto until five days following written
notice from Lessor that such installment is late. In the event Lessor provides
Lessee with written notice of failure to timely pay any installment of Minimum
Rent or any Additional Charges pursuant to Section 15.1(b) more than three times
within any twelve-month period, Lessee shall pay an administrative fee to Lessor
in the amount of $500 for each additional written notice Lessor gives pursuant
to Section 15.1(b) during the next twelve months. To the extent that Lessee pays
any Additional Charges to Lessor pursuant to any requirement of this Lease,
Lessee shall be relieved of its obligation to pay such Additional Charges to the
entity to which such Additional Charges would otherwise be due.

 

 3

 

 

2.6        Net Lease. The Rent shall be paid absolutely net to Lessor, so that
this Lease shall yield to Lessor the fall amount of the installments of the
Minimum Rent and the payments of Additional Charges from the Commencement Date
through the end of the Term, but subject to any provisions of this Lease which
expressly provide for payments by Lessor or the adjustment of the Rent or other
charges.

 

ARTICLE 3

IMPOSITIONS

 

3.1        Payment of Impositions. Subject to Article 11 relating to permitted
contests, Lessee will pay, or cause to be paid, all Impositions before any fine,
penalty, interest or cost may be added for non-payment, such payments to be made
directly to the taxing authorities where feasible, and Lessee will promptly,
upon request, furnish to Lessor copies of official receipts or other
satisfactory proof evidencing such payments. Lessee’s obligation to pay such
Impositions and the amount thereof shall be deemed absolutely fixed upon the
date such Impositions become a lien upon the Leased Property or any part
thereof. If any such Imposition may lawfully be paid in installments (whether or
not interest shall accrue on the unpaid balance of such Imposition), Lessee may
exercise the option to pay the same (and any accrued interest on the unpaid
balance of such Imposition) in installments and, in such event, shall pay such
installments during the Term hereof as the same become due and before any fine,
penalty, premium, further interest or cost may be added thereto. Lessor, at its
expense, shall, to the extent permitted by applicable law, prepare and file all
tax returns and reports as may be required by governmental authorities in
respect of Lessor’s net income, gross receipts, franchise taxes and taxes on its
capital stock. Lessee, at its expense, shall, to the extent permitted by
applicable laws and regulations, prepare and file all other tax returns and
reports in respect of any Imposition as may be required by governmental
authorities. If any refund shall be due from any taxing authority in respect of
any Imposition paid by Lessee, the same shall be paid over to or retained by
Lessee if no Event of Default shall have occurred hereunder and be continuing.
Any such funds retained by Lessor due to an Event of Default shall be applied as
provided in Article 15. Lessor and Lessee shall, upon request of the other,
provide such data as is maintained by the party to whom the request is made with
respect to the Leased Property as may be necessary to prepare any required
returns and reports. In the event governmental authorities classify any property
covered by this Lease as personal property, Lessee shall file all personal
property tax returns in such jurisdictions where filing is required. Lessor and
Lessee will provide the other party, upon request, with cost and depreciation
records necessary for filing returns for any property so classified as personal
property. Where Lessor is legally required to file personal property tax
returns, and Lessee is obligated for the same hereunder, Lessee will be provided
with copies of assessment notices in sufficient time for Lessee to file a
protest. Lessee may, upon giving 10 days’ prior written notice to Lessor, at
Lessee’s option and at Lessee’s sole cost and expense, protest, appeal, or
institute such other proceedings as Lessee may deem appropriate to effect a
reduction of real estate or personal property assessments and Lessor, if
requested by Lessee and at Lessee’s expense as aforesaid, shall fully cooperate
with Lessee in such protest, appeal, or other action. Billings for reimbursement
by Lessee to Lessor of personal property taxes shall be accompanied by copies of
an invoice therefor and payments thereof which identify the personal property
with respect to which such payments are made. Lessor will cooperate with Lessee
in order that Lessee may fulfill its obligations hereunder, including the
execution of any instruments or documents reasonably requested by Lessee.

 

 4

 

 

3.2        Proration of Impositions. Impositions imposed in respect of the
tax-fiscal period during which the Term terminates shall be prorated between
Lessor and Lessee, whether or not such Imposition is imposed before or after
such termination, and Lessee’s and Lessor’s obligation to pay their prorated
shares thereof shall survive such termination.

 

3.3        Utility Charges. Lessee will contract for, in its own name, and will
pay or cause to be paid all charges for, electricity, power, gas, oil, water and
other utilities used in the Leased Property during the Term.

 

3.4        Insurance Premiums. Lessee will contract for, in its own name, and
will pay or cause to be paid all premiums for, the insurance coverage required
to be maintained by Lessee pursuant to Article 12 during the Term.

 

ARTICLE 4

NO TERMINATION

 

Except as provided in this Lease, Lessee shall remain bound by this Lease in
accordance with its terms and shall neither take any action without the consent
of Lessor to modify, surrender or terminate the same, nor seek nor be entitled
to any abatement, deduction, deferment or reduction of Rent, or set-off against
the Rent, nor shall the respective obligations of Lessor and Lessee be otherwise
affected by reason of (a) any damage to, or destruction of, the Leased Property
or any portion thereof from whatever cause or any Taking of the Leased Property
or any portion thereof, (b) the lawful or unlawful prohibition of, or
restriction upon, Lessee’s use of the Leased Property, or any portion thereof,
or the interference with such use by any person, corporation, partnership or
other entity, or by reason of eviction by paramount title, or (c) any
bankruptcy, insolvency, reorganization, composition, readjustment, liquidation,
dissolution, winding up or other proceedings affecting Lessor or any assignee or
transferee of Lessor. Except as otherwise specifically provided in this Lease,
the obligations of Lessor and Lessee hereunder shall be separate and independent
covenants and agreements and the Rent and all other sums payable by Lessee
hereunder shall continue to be payable in all events unless the obligations to
pay the same shall be terminated pursuant to the express provisions of this
Lease. Notwithstanding the foregoing, Lessee shall have the right by separate
and independent action to pursue any claim or seek any damages it may have
against Lessor as a result of a breach by Lessor of the terms of this Lease.

 

 5

 

 

ARTICLE 5

OWNERSHIP OF LEASED PROPERTY

 

5.1        Ownership of the Property. Lessee acknowledges that the Leased
Property is the property of Lessor and that Lessee has only the right to the
possession and use of the Leased Property upon the terms and conditions of this
Lease.

 

5.2        Personal Property. Lessee may (and shall as provided hereinbelow), at
its expense, install, affix or assemble or place on any parcels of the Land or
in any of the Leased Improvements any items of the Personal Property, and may
remove, replace or substitute for the same from time to time in the ordinary
course of Lessee’s business. Lessee shall provide and maintain during the entire
Term all such Personal Property as shall be necessary in order to operate the
Facility in compliance with all licensure and certification requirements, in
compliance with all applicable Legal Requirements and Insurance Requirements and
otherwise in accordance with customary practice in the industry for the Primary
Intended Use.

 

5.3        Security Interest in Personal Property. Upon a written request by
Lessor, Lessee shall use good faith efforts to convey to Lessor a security
interest (junior in priority to any then existing security interest in favor of
another Person) in the Personal Property.

 

5.4        Ownership of Design and Construction Documentation.

 

(a)        So long as this Lease remains in effect, Lessor shall retain
ownership of all design and construction documentation with respect to the
Leased Property, including, but not limited to, the As-Built Plans and
Specifications (as defined below), and Lessee and its Affiliates shall retain a
license to use, at no cost to Lessee, such design and construction
documentation, including, but not limited to, the As-Built Plans and
Specifications. During the Term, the As- Built Plans and Specifications and
other design and construction documents delivered to Lessor shall be strictly
confidential and shall not be copied, scanned, reproduced, or duplicated in any
manner by Lessor, and shall not be distributed, disseminated or provided to any
party by Lessor other than prospective lenders and purchasers and their
respective attorneys, agents or employees without the express written
authorization of Lessee or Guarantor, which authorization shall not be
unreasonably withheld. The provisions of this Section 5.4 shall apply to any
subsequent owner of the Leased Property during the Term of this Lease. As used
herein, the term “As-Built Plans and Specifications” means, collectively, the
Plans (as defined in the Purchase and Sale Agreement) after reflecting all
changes made during construction of the Leased Improvements on the Leased
Property.

 

(b)        In the event that the Leased Property is transferred to Lessee
pursuant to the terms of this Lease, the ownership of all design and
construction documentation with respect to the Leased Improvements, including,
but not limited to, the As-Built Plans and Specifications, shall be transferred
to Lessee or its Affiliates; provided that Lessor shall have no liability or
obligation to Lessee or any of its Affiliates in the event Lessor is unable to
locate originals or copies of such documents at the time of any such transfer.

 

(c)        At the end of the Term or in the event this Lease is terminated
sooner pursuant to its terms, Lessor shall retain ownership of all design and
construction documentation with respect to the Lease Improvements, including,
but not limited to, the As-Built Plans and Specifications.

 

 6

 

 

ARTICLE 6

CONDITION AND USE OF LEASED PROPERTY

 

6.1        Condition of the Leased Property. Lessee acknowledges receipt and
delivery of possession of the Leased Property and that Lessee has examined and
otherwise acquired knowledge of the condition of the Leased Property prior to
the execution and delivery of this Lease and has found the same to be in good
order and repair and satisfactory for its purpose hereunder. Lessee is leasing
the Leased Property “as is” in its present condition. Lessee waives any claim or
action against Lessor in respect of the condition of the Leased Property. LESSOR
MAKES NO WARRANTY OR REPRESENTATION, EXPRESS OR IMPLIED, IN RESPECT OF THE
LEASED PROPERTY OR ANY PART THEREOF, EITHER AS TO ITS FITNESS FOR USE,
SUITABILITY, DESIGN OR CONDITION FOR ANY PARTICULAR USE OR PURPOSE OR OTHERWISE,
AS TO QUALITY OF THE MATERIAL OR WORKMANSHIP THEREIN, LATENT OR PATENT, IT BEING
AGREED THAT ALL SUCH RISKS ARE TO BE BORNE BY LESSEE. LESSEE ACKNOWLEDGES THAT
THE LEASED PROPERTY HAS BEEN INSPECTED BY LESSEE AND IS SATISFACTORY TO IT.

 

6.2        Use of the Leased Property.

 

(a)        After the Commencement Date and during the entire Term, Lessee shall
use or cause to be used the Leased Property and the improvements thereon only as
either an inpatient rehabilitation hospital, a long-term acute care hospital or
other post-acute healthcare facility or a skilled nursing facility, together
with such other uses as may be necessary in connection with or incidental to
such use (the “Primary Intended Use”). Lessee shall not use the Leased Property
or any portion thereof for any other use without the prior written consent of
Lessor, which consent shall not be unreasonably withheld or delayed.

 

(b)        Lessee covenants that it will obtain and maintain all material
approvals needed to use and operate the Leased Property and the Facility for the
Primary Intended Use in compliance with all applicable Legal Requirements.

 

(c)        Lessee covenants and agrees that during the Term it will use its
reasonable best efforts to operate continuously the Leased Property in
accordance with its Primary Intended Use (it being understood that any temporary
discontinuance of operations as a result of a casualty or Condemnation or during
the performance of any renovations at the Facility will not be deemed a
violation of this subsection (c)) and to maintain its certifications for
reimbursement and licensure and its accreditation, if compliance with
accreditation standards is required to maintain the operations of the Facility
and if a failure to comply would adversely affect operations of the Facility.

 

(d)        Lessee shall not commit or suffer to be committed any waste on the
Leased Property, or in the Facility, nor shall Lessee cause or permit any
nuisance thereon.

 

(e)        Lessee shall neither suffer nor permit the Leased Property or any
portion thereof, including any Capital Addition whether or not financed by
Lessor, to be used in such a manner as (i) might reasonably impair Lessor’s (or
Lessee’s, as the case may be) title thereto or to any portion thereof, or (ii)
might reasonably result in a claim or claims of adverse usage or adverse
possession by the public, as such, or of implied dedication of the Leased
Property or any portion thereof.

 

 7

 

 

(f)         Lessee will not utilize any Hazardous Materials on the Leased
Property except in accordance with applicable Legal Requirements and will not
permit any contamination which may require remediation under any applicable
Hazardous Materials Law. Lessee agrees not to dispose of any Hazardous Materials
or substances within the sewerage system of the Leased Property, and that it
will handle all “red bag” wastes in accordance with applicable Hazardous
Materials Laws.

 

(g)        Neither Lessor nor Lessee, during the Term, shall initiate or
acquiesce to any zoning change at the Leased Property unless such change is
requested in writing by the other party.

 

6.3        Management of Facility. Lessee shall cause the Facility to be managed
at all times by Lessee or an Affiliate of Lessee (it being understood that for
purposes of this sentence, the term Lessee means the Person then constituting
the “Lessee” hereunder at any given time). Lessee shall not enter into any
management agreement, written or oral, unless the terms thereof and the proposed
manager have been approved in writing by Lessor. All such management agreements
must be in writing and any management agreement with an Affiliate of Lessee must
contain a provision to the effect that the obligation of Lessee to pay
management fees is subordinate to its obligation to pay the Rent, and that the
manager shall not have the right to collect any management fees during the
continuance of an Event of Default.

 

6.4        Lessor to Grant Easements. Lessor will, from time to time, at the
request of Lessee and at Lessee’s cost and expense, but subject to the approval
of Lessor (which consent may not be unreasonably withheld or delayed) (a) grant
easements and other rights in the nature of easements, (b) release existing
easements or other rights in the nature of easements which are for the benefit
of the Leased Property, (c) dedicate or transfer unimproved portions of the
Leased Property for road, highway or other public purposes, (d) execute
petitions to have the Leased Property annexed to any municipal corporation or
utility district, (e) execute amendments to any covenants and restrictions
affecting the Leased Property and (f) execute and deliver to any person any
instrument appropriate to confirm or effect such grants, releases, dedications
and transfers (to the extent of its interest in the Leased Property), but only
upon delivery to Lessor of an Officer’s Certificate stating (and such other
information as Lessor may reasonably require confirming) that such grant,
release, dedication, transfer, petition or amendment is required or beneficial
for and not detrimental to the proper conduct of the business of Lessee on the
Leased Property and does not reduce its value.

 

 8

 

 

ARTICLE 7

LEGAL, INSURANCE AND FINANCIAL REQUIREMENTS

 

7.1        Compliance with Legal and Insurance Requirements. Subject to Article
11 relating to permitted contests, Lessee, at its expense, will promptly (a)
comply with all material Legal Requirements and Insurance Requirements in
respect of the use, operation, maintenance, repair and restoration of the Leased
Property, whether or not compliance therewith shall require structural change in
any of the Leased Improvements or interfere with the use and enjoyment of the
Leased Property, and (b) directly or indirectly with the cooperation of Lessor,
but at Lessee’s sole cost and expense, procure, maintain and comply with all
material licenses, certificates of need and other authorizations required for
(i) any use of the Leased Property then being made, and (ii) the proper
erection, installation, operation and maintenance of the Leased Improvements or
any part thereof, including any Capital Additions.

 

7.2        Legal Requirement Covenants. Lessee covenants and agrees that the
Leased Property shall not be used for any unlawful purpose. Lessee shall,
directly or indirectly with the cooperation of Lessor, but at Lessee’s sole cost
and expense, acquire and maintain all material licenses, certificates, permits
and other authorizations and approvals needed to operate the Leased Property in
its customary manner for the Primary Intended Use and any other use conducted on
the Leased Property as may be permitted from time to time hereunder. Lessee
further covenants and agrees that Lessee’s use of the Leased Property and
Lessee’s maintenance, alteration, and operation of the same, and all parts
thereof, shall at all times conform to all applicable Legal Requirements.

 

7.3        Hazardous Materials. Lessee hereby covenants that no activity shall
be undertaken on the Leased Property which would cause (i) the Leased Property
to become a treatment, storage or disposal facility of hazardous waste,
infectious waste, biomedical or medical waste, within the meaning of RCRA or any
Hazardous Material Law, (ii) a release or threatened release of Hazardous
Material from the Leased Property within the meaning of CERCLA or SARA or any
Hazardous Material Law or (iii) the discharge of Hazardous Material into any
watercourse, surface or subsurface of a body of water or wetland, or the
discharge into the atmosphere of any Hazardous Material which would require a
permit under any Hazardous Material Law. No activity shall be undertaken with
respect to the Leased Property which would cause a violation of RCRA, CERCLA,
SARA or any Hazardous Material Law. Except as may be required for the ordinary
operation of a hospital, Lessee shall not be required to obtain, and Lessee has
no knowledge or any reason Lessee will be required to obtain, any permits,
licenses, or similar authorizations to occupy, operate or use the Leased
Improvements or any part of the Leased Property by reason of any Hazardous
Material Law. Lessee hereby agrees to indemnify and defend, at its sole cost and
expense, and hold Lessor, its successors and assigns, harmless from and against
and to reimburse Lessor with respect to any and all claims, demands, actions,
causes of action, losses, damages, liabilities, costs and expenses (including,
without limitation, reasonable attorney’s fees and court costs) of any and every
kind or character, known or unknown, fixed or contingent, asserted against or
incurred by Lessor at any time and from time to time by reason or arising out of
Lessee’s breach or violation of this Article 7.

 

 9

 

 

ARTICLE 8

REPAIRS: RESTRICTIONS AND ANNUAL INSPECTIONS

 

8.1       Maintenance and Repair.

 

(a)        Lessee, at its expense, will keep the Leased Property in reasonably
good order and repair (whether or not the need for such repairs occurs as a
result of Lessee’s use, any prior use, the elements, the age of the Leased
Property or any portion thereof), and, except as otherwise provided in Articles
13 and 14, with reasonable promptness, will make all necessary and appropriate
repairs thereto of every kind and nature, whether interior or exterior,
structural or non-structural, ordinary or extraordinary, foreseen or unforeseen
or arising by reason of a condition existing prior to or after the commencement
of the Term of this Lease (concealed or otherwise). All repairs shall, to the
extent reasonably achievable, be at least equivalent in quality to the original
work and shall be accomplished by Lessee or a party selected by Lessee. Lessee
will not take or omit to take any action the taking or omission of which might
materially impair the value or usefulness of the Leased Property or any part
thereof for the Primary Intended Use.

 

(b)        Except for the use of any insurance or condemnation proceeds as set
forth in Articles 13 and 14 hereof, Lessor shall not under any circumstances be
required to build or rebuild any improvements on the Leased Property, or to make
any repairs, replacements, alterations, restorations, or renewals of any nature
or description to the Leased Property, whether ordinary or extraordinary,
structural or nonstructural, foreseen or unforeseen, or to make any expenditure
whatsoever with respect thereto in connection with this Lease, or to maintain
the Leased Property in any way.

 

(c)        Nothing contained in this Lease and no action or inaction by Lessor
shall be construed as (i) constituting the consent or request of Lessor,
expressed or implied, to any contractor, subcontractor, laborer, materialman or
vendor to or for the performance of any particular labor or services or the
furnishing of any particular materials or other property for the construction,
alteration, addition, repair or demolition of or to the Leased Property or any
part thereof, or (ii) giving Lessee any right, power or permission to contract
for or permit the performance of any labor or services or the finishing of any
materials or other property in such fashion as would permit the making of any
claim against Lessor in respect thereof or to make any agreement that may
create, or in any way be the basis for, any right, title, interest, lien, claim
or other encumbrance upon the estate of Lessor in the Leased Property or any
portion thereof.

 

(d)        Unless Lessor shall convey any of the Leased Property to Lessee
pursuant to the provisions of this Lease, Lessee will, upon the expiration or
prior termination of this Lease, vacate and surrender the Leased Property to
Lessor in the condition in which the Leased Property was originally received
from Lessor, except for ordinary wear and tear (subject to the obligation of
Lessee to maintain the Property in reasonably good order and repair during the
entire Term), damage caused by the gross negligence or willful acts of Lessor,
and damage or destruction described in Article 13 or resulting from a Taking
described in Article 14 which Lessee is not required by the terms of this Lease
to repair or restore and except as repaired, rebuilt, restored, altered or added
to as permitted or required by the provisions of this Lease.

 

8.2        Encroachments; Restrictions. If any of the Leased Improvements shall,
at any time, encroach upon any property, street or right-of-way adjacent to the
Leased Property, or shall violate the agreements or conditions contained in any
applicable Legal Requirement, lawful restrictive covenant or other agreement
affecting the Leased Property, or any part thereof, or shall impair the rights
of others under any easement or right-of-way to which the Leased Property is
subject, then promptly upon the request of Lessor, Lessee shall, at its expense,
subject to its right to contest the existence of any encroachment, violation or
impairment, (a) obtain valid and effective waivers or settlements of all claims,
liabilities and damages resulting from each such encroachment, violation or
impairment, whether the same shall affect Lessor or Lessee, or (b) make such
changes in the Leased Improvements, and take such other actions, as Lessor in
the good faith exercise of its judgment deems reasonably practicable, to remove
such encroachment, or to end such violation or impairment, including, if
necessary, the alteration of any of the Leased Improvements, and in any event
take all such actions as may be necessary in order to be able to continue the
operation of the Facility for the Primary Intended Use substantially in the
manner and to the extent the Facility was operated prior to the assertion of
such violation or encroachment. Any such alteration shall be made in conformity
with the applicable requirements of Article 9. Lessee’s obligations under this
Section 8.2 shall be in addition to and shall in no way discharge or diminish
any obligation of any insurer under any policy of title or other insurance, and
Lessee shall be entitled to a credit for any sums recovered by Lessor under any
such policy of title or other insurance.

 

 10

 

 

8.3        Annual Inspections. During each year of the Term after the first
anniversary of the Commencement Date, Lessor, at its sole cost and expense,
shall have the right to inspect the Leased Property and all systems contained
therein at any reasonable time to determine Lessee’s compliance with its
obligations under this Lease, including those obligations set forth in Article 7
herein.

 

ARTICLE 9

CAPITAL ADDITIONS

 

9.1        Construction of Capital Additions to the Leased Property.

 

(a)        If no Event of Default shall have occurred and be continuing, Lessee
shall have the right, upon and subject to the terms and conditions set forth
below, to construct or install Capital Additions on the Leased Property with the
prior written consent of Lessor which consent shall not be unreasonably
withheld; provided that Lessee shall not be permitted to create any Encumbrance
on the Leased Property in connection with such Capital Addition without first
complying with Section 9.1(b) hereof. Prior to commencing construction of any
Capital Addition, Lessee shall submit to Lessor in writing a proposal setting
forth in reasonable detail any proposed Capital Addition and shall provide to
Lessor, as they become available to Lessee, such plans and specifications,
permits, licenses, contracts and other information concerning the proposed
Capital Addition as Lessor may reasonably request. Without limiting the
generality of the foregoing, such proposal shall indicate the approximate
projected cost of constructing such Capital Addition and the use or uses to
which it will be put.

 

(b)        Prior to commencing construction of any Capital Addition, Lessee
shall first request Lessor to provide funds to pay for such Capital Addition in
accordance with the provisions of Section 9.3. If Lessor declines or is unable
to provide such financing on terms acceptable to Lessee and Lessee rejects
Lessor’s offer of financing, Lessee may arrange or provide other financing,
subject to the provisions of Section 9.2. Additionally, Lessor shall reasonably
cooperate with Lessee regarding the grant of any consents or easements or the
like necessary or appropriate in connection with any Capital Addition. Further,
no Capital Addition shall be made which would tie in or connect any Leased
Improvements on the Leased Property with any other improvements on property
adjacent to the Leased Property (and not part of the Land covered by this Lease)
including tie-ins of buildings or other structures or utilities, unless Lessee
shall have obtained the prior written approval of Lessor, which approval shall
not be unreasonably withheld. All proposed Capital Additions shall be
architecturally integrated and consistent with the Leased Property.

 

 11

 

 

9.2       Capital Additions Financed by Lessee. If Lessee provides or arranges
to finance any Capital Addition with a party other than Lessor or if Lessee pays
cash for any Capital Addition, this Lease shall be and hereby is amended to
provide as follows:

 

(a)        There shall be no adjustment in the Minimum Rent by reason of any
such Capital Addition.

 

(b)        Upon the expiration or earlier termination of this Lease, Lessor
shall compensate Lessee for all Capital Additions paid for or financed by Lessee
in any of the following ways:

 

(i)          By purchasing all Capital Additions paid for by Lessee from Lessee
for cash in the amount of the Fair Market Added Value at the time of purchase by
Lessor of all such Capital Additions paid for or financed by Lessee; or

 

(ii)         By purchasing such Capital Additions from Lessee by delivering to
Lessee Lessor’s purchase money promissory note in the amount of said Fair Market
Added Value, due and payable not later than six (6) months after the date of
expiration or other termination of this Lease, bearing interest at the test rate
applicable under Section 1272 of the Code or any successor section thereto
(“Test Rate”) or, if no such Test Rate exists, at the Prime Rate, which interest
shall be payable monthly, and which note shall be secured by a mortgage on the
Leased Property, subject to all mortgages and encumbrances on the Leased
Property at the time of such purchase; or

 

(iii)        Such other arrangement regarding such compensation as shall be
mutually acceptable to Lessor and Lessee.

 

Any undisputed amount owed by Lessee to Lessor under this Lease at such
termination or expiration may be deducted from any compensation for Capital
Additions payable by Lessor to Lessee under this Section 9.2.

 

9.3         Capital Additions Financed by Lessor.

 

(a)         Lessee shall request that Lessor provide or arrange financing for a
Capital Addition by providing to Lessor such information about the Capital
Addition as Lessor may reasonably request (a “Request”), including all
information referred to in Section 9.1 above. Lessor may, but shall be under no
obligation to provide or obtain the funds necessary to meet the Request. Within
30 days of receipt of a Request, Lessor shall notify Lessee as to whether Lessor
will finance the proposed Capital Addition and, if so, the terms and conditions
upon which it would do so, including the terms of any amendment to this Lease.
In no event (i) shall the portion of the projected Capital Addition Cost
comprised of land, if any, materials, labor charges and fixtures be less than
85% of the total amount of such cost, or (ii) shall Lessee or any of its
Affiliates be entitled to any commission, directly or indirectly, as a portion
of the Capital Addition Cost (it being understood, however that Lessee or any
Affiliate of Lessee can receive a development fee, directly or indirectly, as a
portion of the Capital Addition Cost so long as the amount of such development
fee does not exceed the amount that would be reasonable and customary in an
arm’s length transaction for a similar project). Any Capital Addition not
financed by Lessor must still be approved in writing by Lessor pursuant to the
terms of Section 9.1 hereof, which consent will not be unreasonably withheld.
Lessee may withdraw its Request by notice to Lessor at any time before or after
receipt of Lessor’s terms and conditions.

 

 12

 

 

(b)         If Lessor agrees to finance the proposed Capital Addition, Lessor’s
obligation to advance any funds shall be subject to receipt of all of the
following, in form and substance reasonably satisfactory to Lessor:

 

(i)          such loan documentation as may be required by Lessor;

 

(ii)         any information, certificates, licenses, permits or documents
requested by Lessor or any lender with whom Lessor has agreed or may agree to
provide financing which are necessary to confirm that Lessee will be able to use
the Capital Addition upon completion thereof in accordance with the Primary
Intended Use, including all required federal, state or local government licenses
and approvals;

 

(iii)        an Officer’s Certificate and, if requested, a certificate from
Lessee’s architect, setting forth in detail reasonably satisfactory to Lessor
the projected (or actual, if available) cost of the proposed Capital Addition;

 

(iv)        an amendment to this Lease, duly executed and acknowledged, in form
and substance satisfactory to Lessor and Lessee (the “Lease Amendment”),
consistent with the terms presented in Lessor’s response to Lessee’s Request and
containing such provisions as may be necessary or appropriate due to the Capital
Addition, including any appropriate changes in the legal description of the Land
and the Rent, all such changes to be mutually agreed upon by Lessor and Lessee;

 

(v)         a deed conveying title to Lessor to any land and improvements or
other rights acquired for the purpose of constructing the Capital Addition, free
and clear of any liens or encumbrances except those approved in writing by
Lessor and, both prior to and following completion of the Capital Addition, an
as-built survey thereof reasonably satisfactory to Lessor;

 

(vi)        endorsements to any outstanding policy of title insurance covering
the Leased Property or a supplemental policy of title insurance covering the
Leased Property reasonably satisfactory in form and substance to Lessor (A)
updating the same without any additional exceptions, except as may be permitted
by Lessor; and (B) increasing the coverage thereof by an amount equal to the
Fair Market Value of the Capital Addition (except to the extent covered by the
owner’s policy of title insurance referred to in subparagraph (vii) below);

 

(vii)       if required by Lessor, (A) an owner’s policy of title insurance
insuring fee simple title to any land conveyed to Lessor pursuant to
subparagraph (v), free and clear of all liens and encumbrances except those
approved by Lessor and (B) a lender’s policy of title insurance satisfactory in
form and substance to Lessor and the Lending Institution advancing any portion
of the Capital Addition Cost;

 

 13

 

 

(viii)      if required by Lessor upon completion of the Capital Addition, an
M.A.I appraisal of the Leased Property; and

 

(ix)         such other certificates (including evidence of increased insurance
coverage, if applicable), documents, customary opinions of Lessee’s counsel,
appraisals, surveys, certified copies of duly adopted resolutions of the Board
of Directors of Lessee authorizing the execution and delivery of the Lease
Amendment and any other instruments as may be reasonably required by Lessor.

 

(c)        Upon making a Request to finance a Capital Addition, Lessee agrees to
pay up to $2,000 of Lessor’s actual, documented third party costs incurred in
evaluating such Request. If Lessor approves the Request and commits to finance
the applicable Capital Addition, Lessee shall pay or agree to pay (whether or
not such financing is actually consummated) mutually agreed upon reasonable
costs and expenses of Lessor and any Lending Institution that has committed to
finance such Capital Addition paid or incurred in connection with the financing
of the Capital Addition, including (i) the fees and expenses of their respective
counsel, (ii) the amount of any recording or transfer taxes and fees, (iii)
documentary stamp taxes, if any, (iv) title insurance charges, appraisal fees,
if any, and (v) commitment fees, if any.

 

9.4         Remodeling and Non-Capital Additions. Lessee shall have the right
and the obligation to make additions, modifications or improvements to the
Leased Property that are not Capital Additions, from time to time as may
reasonably be necessary for its uses and purposes and to permit Lessee to comply
fully with its obligations set forth in this Lease; provided that such action
will be undertaken expeditiously, in a workmanlike manner and will not
significantly alter the character or purpose or detract from the value or
operating efficiency of the Leased Property and will not significantly impair
the revenue producing capability of the Leased Property or adversely affect the
ability of Lessee to comply with the provisions of this Lease. Title to all
non-Capital Additions, modifications and improvements shall, without payment by
Lessor at any time, be included under the terms of this Lease and, upon
expiration or earlier termination of this Lease, shall pass to and become the
property of Lessor.

 

9.5         Intentionally Deleted.

 

9.6        Clarification. Notwithstanding anything to the contrary contained
herein, Section 9.1 through Section 9.3 shall only apply to Capital Additions
made following the issuance of a certificate of occupancy for the Facility.

 



 14

 

 

ARTICLE 10

LIENS

 

Subject to the provisions of Article 11 relating to permitted contests, Lessee
will not directly or indirectly create or suffer to exist and will promptly
discharge at its expense any lien, encumbrance, attachment, title retention
agreement or claim upon the Leased Property or any attachment, levy, claim or
encumbrance in respect of the Rent, not including, however, (a) this Lease, (b)
the Permitted Exceptions, (c) restrictions, liens and other encumbrances which
are consented to in writing by Lessor, or any easements granted pursuant to the
provisions of Section 6.4 of this Lease, (d) liens for those taxes of Lessor
which Lessee is not required to pay hereunder, (e) subleases permitted by
Article 23, (f) liens for Impositions or for sums resulting from noncompliance
with Legal Requirements so long as (1) the same are not yet payable or are
payable without the addition of any fine or penalty or (2) such liens are in the
process of being contested as permitted by Article 11, (g) liens of mechanics,
laborers, materialmen, suppliers or vendors for sums either disputed or not yet
due, provided that (1) the payment of such sums shall not be postponed for more
than 60 days after the completion of the action (including any appeal from any
judgment rendered therein) giving rise to such lien and such reserve or other
appropriate provisions as shall be required by law or generally accepted
accounting principles shall have been made therefor or (2) any such liens are in
the process of being contested as permitted by Article 11, and (h) any
Encumbrance placed on the Leased Property by Lessor or otherwise caused by
Lessor’s actions.

 

ARTICLE 11

PERMITTED CONTESTS

 

Lessee, after three days’ prior written notice to Lessor, on its own or on
Lessor’s behalf (or in Lessor’s name), but at Lessee’s expense, may contest, by
appropriate legal proceedings conducted in good faith and with due diligence,
the amount, validity or application, in whole or in part, of any Imposition,
Legal Requirement, Insurance Requirement, lien, attachment, levy, encumbrance,
charge or claim (individually, a “Charge” and, collectively, “Charges”) not
otherwise permitted by Article 10, which is required to be paid or discharged by
Lessee; provided that (a) in the case of an unpaid Charge, the commencement and
continuation of such proceedings, or the posting of a bond or certificate of
deposit as may be permitted by applicable law, shall suspend the collection
thereof from Lessor and from the Leased Property; (b) neither the Leased
Property nor any Rent therefrom nor any part thereof or interest therein would
be in any immediate danger of being sold, forfeited, attached or lost; (c)
Lessor would not be in any immediate danger of civil or criminal liability for
failure to comply therewith pending the outcome of such proceedings; (d) in the
event that any such contest shall involve a sum of money or potential loss in
excess of $50,000, then Lessee shall deliver to Lessor and its counsel an
Officer’s Certificate as to the matters set forth in clauses (a), (b) and (c);
(e) in the case of an Insurance Requirement, the coverage required by Article 12
shall be maintained; and (f) if such contest be finally resolved against Lessor
or Lessee, Lessee shall, as Additional Charges due hereunder, promptly pay the
amount required to be paid, together with all interest and penalties accrued
thereon, or otherwise comply with the applicable Charge; provided further that
nothing contained herein shall be construed to permit Lessee to contest the
payment of Rent, or any other sums payable by Lessee to Lessor hereunder.
Lessor, at Lessee’s expense, shall execute and deliver to Lessee such
authorizations and other documents as may reasonably be required in any such
contest and, if reasonably requested by Lessee or if Lessor so desires and then
at its own expense, Lessor shall join as a party therein. Lessor shall do all
things reasonably requested by Lessee in connection with such action. Lessee
shall indemnify and save Lessor harmless against any liability, cost or expense
of any kind that may be imposed upon Lessor in connection with any such contest
and any loss resulting therefrom.

 

 15

 

 

ARTICLE 12

INSURANCE

 

12.1       General Insurance Requirements. During the Term of this Lease, Lessee
shall at all times keep the Leased Property, and all property located in or on
the Leased Property insured with the kinds and amounts of insurance described
below and written by companies reasonably acceptable to Lessor authorized to do
insurance business in the state in which the Leased Property is located. The
policies must name Lessor as an additional insured (where applicable and as its
interests may appear under this Lease only), and losses shall be payable to
Lessor and/or Lessee as provided in Article 13. In addition, the policies shall
name as an additional insured, as its interests may appear under this Lease
only, the holder (“Facility Mortgagee”) of any mortgage, deed of trust or other
security agreement securing any Encumbrance placed on the Leased Property in
accordance with the provisions of Article 32 (“Facility Mortgage”), if any, by
way of a standard form of mortgagee’s loss payable endorsement. Any loss
adjustment in excess of $750,000 shall require the written consent of Lessor and
each affected Facility Mortgagee. Certificates of insurance shall be deposited
with Lessor and, if requested, with any Facility Mortgagee(s). The policies on
the Leased Property, including the Leased Improvements, the Fixtures and the
Personal Property, shall insure against the following risks:

 

(a)         Loss or damage by fire, vandalism and malicious mischief, extended
coverage perils commonly known as “All Risk” and all physical loss perils,
including sprinkler leakage, in an amount not less than 90% of the then Full
Replacement Cost thereof (as defined below in Section 12.2) after deductible
with a replacement cost endorsement sufficient to prevent Lessee from becoming a
co-insurer;

 

(b)         Loss or damage by explosion of steam boilers, pressure vessels or
similar apparatus now or hereafter installed in the Facility, with a limit of
$25,000,000 with respect to any one accident;

 

(c)         Loss of rental under an insurance policy covering risk of loss
during the first 12 months of reconstruction necessitated by the occurrence of
any of the covered hazards described in Sections 12.1(a), (b) or (d), in an
amount sufficient to prevent Lessee from becoming a co-insurer;

 

(d)         Loss or damage by hurricane and earthquake in the amount of the Full
Replacement Cost, after deductible, subject to an annual aggregate limit of
$50,000,000;

 

(e)         Flood (when the Leased Property is located in whole or in part
within a designated flood plain area) and such other hazards and in such amounts
as may be customary for comparable properties in the area and if available from
insurance companies authorized to do business in the state in which the Leased
Property is located; and

 

(f)         General and professional liability insurance in the minimum amount
of $1,000,000 for each occurrence and $3,000,000 in the aggregate, with excess
coverage in the amount of $10,000,000 in the aggregate; provided that before the
lapse of any such policy, Lessee shall obtain at Lessee’s sole expense an
extended reporting period insurance coverage endorsement covering a period of at
least two years (“tail coverage endorsement”) beyond the lapse of any such
Policy.

 

 16

 

 

(g)         Workers’ Compensation and Employer’s Liability Insurance as required
by law or regulation. Employer’s Liability insurance shall be provided in
amounts not less than $ 1,000,000 per accident for bodily injury by accident;
$1,000,000 policy limit by disease; and $1,000,000 per employee for bodily
injury by disease.

 

12.2       Full Replacement Cost. The term “Full Replacement Cost” as used
herein shall mean the actual replacement cost of the Facility from time to time,
including increased cost of construction endorsement, less exclusions provided
in the normal fire insurance policy; provided, however, that to the extent that
insurance coverage in the amount of the Total Project Costs is commercially
available, the Full Replacement Cost shall never be less than the Total Project
Costs.

 

12.3       Additional Insurance. In addition to the insurance described above,
Lessee shall maintain such additional insurance as may be reasonably requested
from time to time by any Facility Mortgagee which is consistent with insurance
coverage for similar buildings in the county and state where the Leased Property
is located, or required pursuant to any applicable Legal Requirement and shall
at all times maintain adequate worker’s compensation insurance coverage for all
persons employed by Lessee on the Leased Property, in accordance with all
applicable Legal Requirements.

 

12.4       Waiver of Subrogation, All insurance policies carried by either party
covering the Leased Property, the Fixtures, the Facility and/or the Personal
Property, including contents, fire and casualty insurance, shall expressly waive
any right of subrogation on the part of the insurer against the other party. The
parties hereto agree that their policies will include such a waiver clause or
endorsement so long as the same is obtainable without extra cost, and in the
event of such an extra charge the other party, at its election, may request and
pay the same, but shall not be obligated to do so.

 

12.5       Form of Insurance. All Policies for the Leased Property shall be
issued by insurance companies authorized to do business in the state where the
Leased Property is located, each of which insurance companies shall have at
least a minimum Policyholder’s Rating of “A-” and a Financial Size Rating of
VIII according to the current edition of A.M. Best’s Insurance Reports,
Industrial Risk Insurers, or with such other company as may be approved in
advance in writing by Lessor, which approval shall not be unreasonably withheld.
Lessee shall pay all premiums therefor, and deliver certificates thereof to
Lessor prior to their effective date (and, with respect to any renewal policy,
at least 10 days prior to the expiration of the existing policy). In the event
of the failure of Lessee to effect such insurance in the names herein called for
or to pay the premiums therefor, or to deliver certificates thereof to Lessor at
the times required, Lessor, after providing 10 days’ written notice to Lessee,
shall be entitled, but shall have no obligation, to enact such insurance and pay
the premiums therefor, which reasonable premiums shall be repayable by Lessee to
Lessor upon written demand therefor, and failure to repay the same shall
constitute an Event of Default within the meaning of Section 15.1(c). Each
insurer mentioned in this Section shall agree that it will give to Lessor prior
written notice before the policy or policies in question shall be materially
altered, allowed to expire or canceled.

 

 17

 

 

12.6       Change in Limits. In the event that Lessor, at the end of the 10th
anniversary of the Commencement Date and once during each 10-year period
thereafter, shall reasonably and in good faith believe the limits of the general
liability insurance then carried are insufficient, the parties shall endeavor to
agree on the proper and reasonable limits for such insurance to be carried and
such insurance shall thereafter be carried with the limits thus agreed on until
further change pursuant to the provisions of this Section. If the parties shall
be unable to agree thereon, the proper and reasonable limits for such insurance
shall be determined by an impartial third party selected by the parties, the
costs of which shall be divided equally between the parties.

 

12.7       Blanket Policy. Notwithstanding anything to the contrary contained in
this Section, Lessee’s obligations to carry the insurance provided for herein
may be brought within the coverage of a so-called blanket policy or policies of
insurance carried and maintained by Lessee; provided that the coverage afforded
Lessor will not be reduced or diminished or otherwise be different from that
which would exist under separate policies meeting all other requirements of this
Lease; provided further that the requirements of this Article 12 are otherwise
satisfied.

 

12.8      No Separate Insurance. Without the prior written consent of Lessor,
Lessee shall not, on Lessee’s own initiative or pursuant to the request or
requirement of any third party, take out separate insurance concurrent in form
or contributing in the event of loss with that required in this Article 12 to be
furnished by, or which may reasonably be required by a Facility Mortgagee to be
furnished by, Lessee, or increase the amounts of any then-existing insurance
required under this Article 12 by securing an additional policy or additional
policies, unless all parties having an insurable interest in the subject matter
of the insurance, including in all cases Lessor and all Facility Mortgagees, are
included therein as additional insureds as their interests may appear under this
Lease only. Lessee shall promptly notify Lessor of the taking out of any such
separate insurance or of the increasing of any of the amounts of the
then-existing insurance required under this Article 12.

 

12.9       Insurance for Contractors. If Lessee shall engage or cause to be
engaged any contractor to perform work on the Leased Property, and the value of
Lessee’s contract with such contractor is in excess of $ 100,000, Lessee shall
use its best efforts to require such contractor to carry and maintain general
commercial liability insurance coverage of at least $1,000,000 per occurrence
and $3,000,000 in the aggregate, at no expense to Lessor; provided that in cases
where such coverage is excessive in relation to the work being done, Lessee may
allow any such contractor to carry or maintain alternative coverage in
reasonable amounts upon Lessor’s prior written consent, which shall not be
unreasonably withheld.

 

ARTICLE 13

FIRE AND CASUALTY

 

13.1      Insurance Proceeds. All proceeds payable by reason of any loss or
damage to the Leased Property or any portion thereof, and insured under any
policy of insurance required by Article 12 of this Lease shall be paid to Lessor
and held by Lessor in trust (subject to the provisions of Section 13.7) and
shall be made available for reconstruction or repair, as the case may be, of any
damage to or destruction of the Leased Property, or any portion thereof, and
shall be paid out by Lessor from time to time for the cost of such
reconstruction or repair in accordance with this Article 13 upon a written
request from Lessee and after Lessee has expended an amount equal to or
exceeding the deductible under any applicable insurance policy. Any excess
proceeds of insurance remaining after the completion of the restoration or
reconstruction of the Leased Property shall be retained by Lessee free and clear
upon completion of any such repair and restoration except as otherwise
specifically provided below in this Article 13; provided that in the event
neither Lessor nor Lessee is required or elects to repair or restore the Leased
Property and the parties mutually agree to terminate this Lease, then the
insurance proceeds generated by policies required by this Lease shall be
retained by Lessor. All salvage resulting from any risk covered by insurance
shall belong to Lessee, including any salvage relating to Capital Additions paid
for by Lessee.

 

 18

 

 

13.2      Reconstruction in the Event of Damage or Destruction Covered by
Insurance.

 

(a)         Except as provided in Section 13.7, if during the Term, the Facility
is totally or partially destroyed from a risk covered by the insurance described
in Article 12, Lessee shall restore the Facility to substantially the same
condition as existed immediately before the damage or destruction (utilizing the
insurance proceeds to pay for such restoration). Such damage or destruction
shall not terminate this Lease.

 

(b)         If the cost of the repair or restoration exceeds the amount of
proceeds received by Lessor from the insurance required under Article 12, Lessee
shall be obligated to contribute any excess amount needed to restore the
Facility after the insurance proceeds have been utilized fully.

 

13.3       Reconstruction in the Event of Damage or Destruction Not Covered by
Insurance. Except as provided in Section 13.7 below, if during the Term the
Facility is totally or materially destroyed from a risk (including earthquake)
not covered by the insurance described in Article 12, Lessee at its option shall
either (a) restore the Facility to substantially the same condition it was in
immediately before such damage or destruction and such damage or destruction
shall not terminate this Lease, or (b) acquire the Leased Property from Lessor
for a purchase price equal to the Minimum Purchase Price immediately prior to
such damage or destruction or (c) if all of the criteria for such substitution
are satisfied, offer to substitute a new property substantially equivalent to
the Leased Property immediately before such damage or destruction pursuant to
the provisions of Article 20.

 

13.4      The Personal Property. If Lessee is required or elects to restore the
Facility as provided in Sections 13.2 or 13.3(a), Lessee shall use any insurance
proceeds payable by reason of any loss of or damage to any of the Personal
Property to restore or replace such Personal Property with items of
substantially equivalent value to the items being replaced.

 

13.5      Restoration of Capital Additions. If Lessee is required or elects to
restore the Facility as provided in Sections 13.2 or 13.3(a), Lessee shall also
restore all Capital Additions paid for or financed by Lessor. In such event, (i)
insurance proceeds payable by reason of damage to Capital Additions paid for or
financed by Lessor shall be paid to Lessor and Lessor shall hold such insurance
proceeds in trust and make them available to Lessee to pay the cost of repairing
or replacing such Capital Additions and (ii) insurance proceeds payable by
reason of damage to Capital Additions paid for or financed by Lessee shall be
paid to Lessee.

 

 19

 

 

13.6       No Abatement of Rent. This Lease shall remain in full force and
effect and Lessee’s obligation to make rental payments and to pay all other
charges required by this Lease shall remain unabated during any period required
for repair and restoration.

 

13.7       Damage Near End of Term. Notwithstanding any provisions of Sections
13.2 or 13.3 to the contrary, if damage to or destruction of the Facility occurs
during the last 12 months of the Term, and if such damage or destruction cannot
be fully repaired and restored within the lesser of (i) six months or (ii) the
period remaining in the Term immediately following the date of loss, either
party shall have the right to terminate this Lease by giving notice to the other
within 30 days after the date of damage or destruction, in which event Lessor
shall be entitled to retain the insurance proceeds (with the exception of
insurance proceeds related to Capital Additions financed by Lessee and insurance
proceeds on Lessee’s Personal Property) and Lessee shall pay to Lessor on demand
the amount of any deductible or uninsured loss arising in connection therewith;
provided that any such notice given by Lessor shall be void and of no force and
effect if Lessee exercises an available option to extend the Term for one
Extended Term, or one additional Extended Term, as the case may be, within 90
days following receipt of such termination notice.

 

13.8       Waiver. Lessee hereby waives any statutory or common law rights of
termination which may arise by reason of any damage or destruction of the
Facility.

 

ARTICLE 14

CONDEMNATION

 

14.1      Parties’ Rights and Obligations. If during the Term there is any
Taking of all or any part of the Leased Property or any interest in this Lease
by Condemnation, the rights and obligations of the parties shall be determined
by this Article 14.

 

14.2      Total Taking. If there is a Taking of all of the Leased Property by
Condemnation, this Lease shall terminate on the Date of Taking, and the Minimum
Rent and all Additional Charges paid or payable hereunder shall be apportioned
and paid to the Date of Taking.

 

14.3      Partial Taking. If there is a Taking of a portion of the Leased
Property by Condemnation such that the Facility is not thereby rendered
Unsuitable for Its Primary Intended Use, this Lease shall remain in effect. If,
however, the Facility is thereby rendered Unsuitable for Its Primary Intended
Use, Lessee shall have the right (a) to take such proceeds of any Award as shall
be necessary and restore the Facility, at its own expense, to the extent
possible, to substantially the same condition as existed immediately before the
partial Taking or (b) to terminate this Lease. Lessee shall exercise its option
by giving Lessor notice thereof within 60 days after Lessee receives written
notice of the Taking.

 

14.4      Restoration. If there is a partial Taking of the Leased Property and
this Lease remains in full force and effect pursuant to Section 14.3, Lessee
shall accomplish all necessary restoration.

 

 20

 

 

14.5      Award Distribution. Except as otherwise provided in Section 14.3
above, the entire Award shall belong to and be paid to Lessor, except that, if
this Lease is terminated, Lessee shall be entitled to receive from the Award (if
and to the extent the Award includes such item) any sum attributable to the
Capital Additions for which Lessee would be entitled to reimbursement at the end
of the Term pursuant to the provisions of Section 9.2(b). If Lessee is required
or elects to restore the Facility, Lessor agrees that its portion of the Award
shall be used for such restoration and it shall hold such portion of the Award
in trust, for application to the cost of the restoration and will remit such
proceeds of the Award to Lessee upon a written request from Lessee as the
restoration work is performed.

 

14.6      Temporary Taking. The Taking of the Leased Property, or any part
thereof, by military or other public authority shall constitute a Taking by
Condemnation only when the use and occupancy by the Taking authority has
continued for longer than six months. During any such six-month period all the
provisions of this Lease shall remain in full force and effect and the Rent
shall not be abated or reduced during such period of Taking; provided that
Lessee will receive any compensation from the Taking authority as a result of
such temporary Taking.

 

ARTICLE 15

DEFAULT BY LESSEE

 

15.1       Events of Default. The occurrence of any one or more of the following
events shall constitute events of default (individually, an “Event of Default”
and, collectively, “Events of Default”) hereunder:

 

(a)         Intentionally Deleted.

 

(b)          if Lessee shall fail to make a payment of the Rent payable by
Lessee under this Lease when the same becomes due and payable and such failure
continues for a period of ten days after written notice from Lessor to Lessee,
or, after Lessor has provided such ten days’ prior written notice twice in any
twelve-month period, then if Lessee shall fail to make a payment of the Rent
when the same becomes due and payable, or

 

(c)          if Lessee shall fail to observe or perform any other term, covenant
or condition of this Lease and such failure is not cured by Lessee within a
period of 30 days after receipt by Lessee of written notice thereof from Lessor,
unless such failure cannot with due diligence be cured within a period of 30
days, in which case such failure shall not be deemed to continue if Lessee
proceeds promptly and with due diligence to cure the failure and diligently
completes the curing thereof (as soon as reasonably possible and subject to
extension of time due to the occurrence of any Unavoidable Delay), or

 

(d)          if either Lessee or Guarantor shall:

 

(i)          admit in writing its inability to pay its debts generally as they
become due,

 

(ii)         file a petition in bankruptcy or a petition to take advantage of
any insolvency law,

 

 21

 

 

(iii)        make an assignment for the benefit of its creditors,

 

(iv)        consent to the appointment of a receiver of itself or of the whole
or any substantial part of its property, or

 

(v)         file a petition or answer seeking reorganization or arrangement
under the Federal bankruptcy laws or any other applicable law or statute of the
United States of America or any state thereof, or

 

(vi)        be adjudicated a bankrupt or if a court of competent jurisdiction
shall enter an order or decree appointing, without the consent of Lessee or
Guarantor, as the case may be, a receiver of Lessee or Guarantor or of the whole
or substantially all of its respective property, or approving a petition filed
against it seeking reorganization or arrangement of Lessee or Guarantor, as the
case may be, under the federal bankruptcy laws or any other applicable law or
statute of the United States of America or any state thereof, and such judgment,
order or decree shall not be vacated or set aside or stayed within ninety (90)
days from the date of the entry thereof; or

 

(vii)       be liquidated or dissolved, or shall begin proceedings toward such
liquidation or dissolution, or shall, in any manner, permit the sale or
divestiture of substantially all of its assets other than in connection with a
merger or consolidation of Lessee or Guarantor into, or a sale of substantially
all of Lessee’s or Guarantor’s assets to, another Person; provided that if (a)
the survivor of such merger or the purchaser of such assets shall assume all of
Lessee’s obligations under this Lease (or, if applicable, Guarantor’s
obligations under its guaranty agreement) by a written instrument, in form and
substance reasonably satisfactory to Lessor, accompanied by an opinion of
counsel, reasonably satisfactory to Lessor and addressed to Lessor stating that
such instrument of assumption is valid, binding and enforceable against the
parties thereof in accordance with its terms (subject to usual bankruptcy and
other creditors’ rights exceptions), and (b) immediately after giving effect to
any such merger, consolidation or sale, Lessee or Guarantor, or such other
Person (if not Lessee or Guarantor) surviving the same, shall have a
Consolidated Net Worth not less than the Consolidated Net Worth of Lessee or
Guarantor immediately prior to such merger, consolidation or sale, all as to be
set forth in an Officer’s Certificate delivered to Lessor within 30 days of such
merger, consolidation or sale, then an Event of Default shall not be deemed to
have occurred hereunder; or

 

(e)          if Lessee shall default beyond any applicable grace period
contained in any major credit facility which by its terms would permit an
outstanding balance equal to or greater than $50,000,000 and the same shall be
accelerated by the lender or other applicable party, or

 

(f)          if any of the representations or warranties made by Seller in the
Purchase and Sale Agreement or in certificates delivered in connection therewith
prove to have been untrue in any material respect when made and is not cured
within 30 days after receipt by Lessee of written notice thereof from Lessor
(but only in the event Lessor is materially damaged by such untrue
representation or warranty or Lessee's ability to perform under this Lease is
materially impaired as a result thereof), or

 

 22

 

 

 

(g)          if the Facility is not, for a period in excess of 90 days, operated
in accordance with the Primary Intended Use (unless such cessation of operation
results from a casualty or Condemnation event or from renovations being
performed at the Facility).

 

15.2          Lessor's Remedies. If an Event of Default shall occur, Lessor
shall have the right at its election, then or at any time thereafter so long as
such Event of Default is continuing, to pursue any one or more of the following
remedies, in addition to any remedies which may be permitted by law or by other
provisions of this Lease, without further notice or demand, except as
hereinafter provided:

 

(a)          Subject to Section 15.2(d), Lessor shall use reasonable efforts to
relet but shall have no absolute obligation to relet. If Lessor does, at its
sole discretion, elect to relet the Leased Property, such action by Lessor shall
not be deemed as an acceptance of Lessee's surrender of the Leased Property
unless Lessor expressly notifies Lessee of such acceptance in writing, Lessee
hereby acknowledging that Lessor shall otherwise be reletting as Lessee's agent.
It is further agreed in this regard that upon the occurrence of any Event of
Default described in this Article 15, Lessor shall have the right, but not the
obligation, to enter upon the Leased Property and do whatever Lessee is
obligated to do under the terms of this Lease; and Lessee agrees to reimburse
Lessor on demand for any reasonable expenses which Lessor may incur in thus
effecting compliance with Lessee's obligations under this Lease, and further
agrees that Lessor shall not be liable for any damages resulting to Lessee from
such action; provided that Lessor is not negligent in performing any of Lessee's
obligations hereunder.

 

(b)          Subject to Section 15.2(d), Lessor may terminate this Lease by
written notice to Lessee, in which event Lessee shall immediately surrender the
Leased Property to Lessor, and if Lessee fails to do so, Lessor may, without
prejudice to any other remedy which Lessor may have for possession or arrearage
in the Rent, enter upon and take possession of the Leased Property and expel or
remove Lessee and any other person who may be occupying said premises or any
part thereof in accordance with all Legal Requirements. In addition, Lessee
agrees to pay to Lessor within 30 days after demand the amount of all loss and
damage which Lessor may suffer by reason of any termination pursuant to this
subsection (b), said loss and damage to be determined, at Lessor's option, by
either of the following alternative measures of damages:

 

(i)          Although Lessor shall be under no absolute obligation to attempt
and shall be obligated only to use reasonable efforts, to relet the Leased
Property, until the Leased Property is relet Lessee shall pay to Lessor on or
before the first day of each calendar month the monthly rentals and other
charges provided in this Lease. After the Leased Property has been relet by
Lessor, Lessee shall pay to Lessor on the 10th day of each calendar month the
difference between the monthly rentals and other charges provided in this Lease
for the preceding calendar month and that actually collected by Lessor for such
month; provided that such collections are less than the rental and other charges
due under this Lease. If it is necessary for Lessor to bring suit in order to
collect any deficiency, Lessor shall have a right to allow such deficiencies to
accumulate and to bring an action on several or all of the accrued deficiencies
at one time. Any such suit shall not prejudice in any way the right of Lessor to
bring a similar action for any subsequent deficiency or deficiencies. Any amount
collected by Lessor from subsequent tenants for any calendar month in excess of
the monthly rentals and other charges provided in this Lease shall be credited
to Lessee in reduction of Lessee's obligations for any calendar month for which
the amount collected by Lessor will be less than the monthly rentals and other
charges provided in this Lease; but Lessee shall have no right to such excess
other than the above described credit; or

 

 23

 

 

(ii)          When Lessor desires, Lessor may demand a final settlement not to
exceed the Minimum Purchase Price at the time of such final settlement. Upon
demand for a final settlement, Lessor shall have a right to, and Lessee hereby
agrees to pay, the difference between the total of all monthly rentals and other
charges provided in this Lease for the remainder of the Term and the reasonable
rental value of the Leased Property for such period (including a reasonable time
to relet the Leased Property), as determined pursuant to the provisions of
Article 28 hereof, such difference to be discounted to present value at a rate
equal to the lowest rate of capitalization (highest present worth) reasonably
consistent with industry standards at the time of such determination and allowed
by applicable law.

 

(c)          The rights and remedies of Lessor under subsections (a) and (b) of
this Section 15.2 are cumulative, and except as expressly provided otherwise in
Section 15.2(d) and Section 15.2(e) below, pursuit of any of the above remedies
shall not preclude pursuit of any other remedies prescribed in other sections of
this Lease and any other remedies provided by law or equity. Forbearance by
Lessor to enforce one or more of the remedies herein provided upon an Event of
Default shall not be deemed or construed to constitute a waiver of such Event of
Default.

 

(d)          Notwithstanding anything to the contrary set forth in this Section
15.2 or elsewhere in this Lease, the remedies available to Lessor pursuant to
Section 15.2(b) above shall only be available upon the occurrence of a Special
Default Event (as defined below). The parties specifically agree that Lessor
shall not be entitled to terminate this Lease if any Event of Default other than
a Special Default Event shall have occurred and be continuing. The parties
further agree that notwithstanding anything to the contrary set forth in this
Section 15.2 or elsewhere in this Lease, if an Event of Default under Section
15.1(f) has occurred and is continuing, the sole and exclusive remedy of Lessor
shall be to collect from Lessee all actual damages incurred by Lessor as a
result of such Event of Default. As used herein, the term “Special Default
Event” means, individually and collectively, (i) the occurrence of an Event of
Default pursuant to Section 15.1 arising out of a default or breach of a Payment
Obligation (as defined below) by Lessee, or (ii) the failure of Lessee or
Guarantor to satisfy any final, unsecured and unappealable judgment arising out
of this Lease or the Guaranty which is rendered by a court of competent
jurisdiction. As used herein, the term “Payment Obligation” means any obligation
from time to time owing by Lessee under this Lease, which obligation can be
satisfied with the payment of money, including any Rent, fees, costs or charges
that would accrue but for the provisions of U.S. Bankruptcy Code, after any
bankruptcy or insolvency petition is filed thereunder.

 

 24

 

 

(e)          Notwithstanding anything to the contrary set forth in this Section
15.2 or elsewhere in this Lease, so long as no Special Default Event has
occurred and is continuing, then the remedies available to Lessor hereunder upon
the occurrence of an Event of Default under Section 15.1(g) above that is
continuing shall be limited to the remedies described in Section 15.2(a) above
(it being understood that in such instance, Lessee will cooperate with Lessor in
its efforts to secure a sublease for the Leased Property for use that is
consistent with the Primary Intended Use, which cooperation by Lessee will
include taking the actions described in Section 36.3 of this Lease as to any
sublessee).

 

15.3          Intentionally Deleted.

 

15.4          Additional Expenses. In addition to payments required pursuant to
subsections (a) and (b) of Section 15.2 above, Lessee shall compensate Lessor
for all reasonable expenses incurred by Lessor in repossessing the Leased
Property (including any increase in insurance premiums caused by the vacancy of
the Leased Property), all reasonable expenses incurred by Lessor in reletting
(including repairs, remodeling, replacements, advertisements and brokerage
fees), all reasonable concessions granted to a new tenant upon reletting
(including renewal options), all fees and expenses incurred by Lessor as a
direct or indirect result of any appropriate action by a Facility Mortgagee, any
expenses of Lessor incurred for the installation of separate lines or meters for
any public utilities not previously metered separately from adjacent property of
Lessee and a reasonable allowance for Lessor's administrative efforts, salaries
and overhead attributable directly or indirectly to Lessee's default and
Lessor's pursuing the rights and remedies provided herein and under applicable
law.

 

15.5          Waiver, If this Lease is terminated pursuant to law or the
provisions of Article 15, Lessee waives, to the extent permitted by applicable
law, (a) any right of redemption, reentry or repossession and (b) the benefit of
any laws now or hereafter in force exempting property from liability for rent or
for debt.

 

15.6          Application of Funds. All payments otherwise payable to Lessee
which are received by Lessor under any of the provisions of this Lease during
the existence or continuance of any Event of Default shall be applied to
Lessee's obligations in the order which Lessor may reasonably determine or as
may be prescribed by the laws of the state in which the Facility is located.

 

15.7          Notices by Lessor. The provisions of this Article 15 concerning
notices shall be liberally construed insofar as the contents of such notices are
concerned, and any such notice shall be sufficient if it shall generally apprise
Lessee of the nature and approximate extent of any default.

 

 25

 

 

ARTICLE 16
LESSOR'S RIGHT TO CURE

 

If Lessee, without the prior written consent of Lessor, shall fail to make any
payment, or to perform any act required to be made or performed under this Lease
and to cure the same within the relevant time periods provided in Section 15.1,
Lessor, without waiving or releasing any obligation or Event of Default, may
(but shall be under no obligation to) make such payment or perform such act for
the account and at the expense of Lessee, and may, to the extent permitted by
law, enter upon the Leased Property for such purpose and take all such action
thereon as, in Lessor's opinion, may be necessary or appropriate therefor. No
such entry shall be deemed an eviction of Lessee. All sums so paid by Lessor,
together with a late charge thereon (to the extent permitted by law) at the
Overdue Rate from the date on which such sums or expenses are paid or incurred
by Lessor, and all costs and expenses (including reasonable attorneys’ fees and
expenses, in each case, to the extent permitted by law) so incurred shall be
paid by Lessee to Lessor on demand. The obligations of Lessee and rights of
Lessor contained in this Article shall survive the expiration or earlier
termination of this Lease.

 

ARTICLE 17
PURCHASE OF THE LEASED PROPERTY

 

In the event Lessee purchases the Leased Properly from Lessor pursuant to any of
the terms of this Lease, Lessor shall, upon receipt from Lessee of the
applicable purchase price, together with full payment of any unpaid Rent due and
payable with respect to any period ending on or before the date of the purchase
and any other amounts owing to Lessor hereunder, deliver to Lessee an
appropriate special warranty deed (in substantially the same form used to convey
the Leased Property to Lessor) and any other documents reasonably requested by
Lessee to convey the interest of Lessor in and to the Leased Property (including
a conveyance of Lessor's interest in the plans and specifications for the Leased
Improvements), subject only to the Permitted Exceptions, to Lessee, and such
other standard documents usually and customarily prepared in connection with
such transfers, free and clear of all encumbrances other than (a) those that
Lessee has agreed hereunder to pay or discharge, (b) those mortgage liens, if
any, which Lessee has agreed in writing to accept and to take title subject to,
(c) any other Encumbrances permitted to be imposed on the Leased Property under
the provisions of Article 32 which are assumable at no cost to Lessee, and (d)
any matters affecting the Leased Property on or as of the Commencement Date. The
difference between the applicable purchase price and the total of the
encumbrances assigned or taken subject to shall be paid in cash to Lessor, or as
Lessor may direct, in federal or other immediately available funds except as
otherwise mutually agreed by Lessor and Lessee. The closing of any such sale
shall be contingent upon and subject to Lessee obtaining all required
governmental consents and approvals for such transfer. If such sale shall fail
to be consummated by reason of the inability of Lessee to obtain all such
approvals and consents, any options to extend the Term which otherwise would
have expired during the period from the date when Lessee elected or became
obligated to purchase the Leased Property until Lessee's inability to obtain the
approvals and consents is confirmed shall be deemed to remain in effect for 30
days after the end of such period. All expenses of such conveyance, including
the cost of title examination and standard coverage title insurance in the
amount of the applicable purchase price, reasonable and actual attorneys' fees
incurred by Lessor in connection with such conveyance, and transfer taxes, shall
be paid by Lessee, unless Lessee's purchase of the Leased Property results from
a default by Lessor under Section 30.1 of this Lease (in which case Lessor will
pay the expenses of conveyance described herein). Recording fees and similar
charges shall be paid for by Lessee.

 

 26

 

 

ARTICLE 18
HOLDING OVER

 

If Lessee shall for any reason remain in possession of the Leased Property after
the expiration of the Term or any earlier termination of the Term hereof, such
possession shall be as a tenancy at will during which time Lessee shall pay as
rental each month, (a) 150% of 1/12th of the aggregate annual Minimum Rent
payable during the period immediately before the expiration of the Term; plus
(b) all Additional Charges accruing during the month; and plus (c) all other
sums, if any, payable pursuant to the provisions of this Lease with respect to
the Leased Property. During such period of tenancy, Lessee and Lessor shall be
obligated to perform and observe all of the terms, covenants and conditions of
this Lease and to continue its occupancy and use of the Leased Property. Nothing
contained herein shall constitute the consent, express or implied, of Lessor to
the holding over of Lessee after the expiration or earlier termination of this
Lease.

 

ARTICLE 19
ABANDONMENT: OPTIONS TO PURCHASE

 

19.1          Intentionally Deleted.

 

19.2          Obsolescence of the Leased Property; Offer to Purchase. So long as
no Special Default Event shall have occurred that is continuing, if, in the
reasonable good faith judgment of Lessee, the Leased Property becomes uneconomic
or Unsuitable for Its Primary Intended Use, all as set forth in an Officer's
Certificate delivered to Lessor, Lessee, after the end of the Initial Term, may
offer to purchase the Leased Property for a purchase price equal to the Minimum
Purchase Price on the first Payment Date occurring not less than 120 days after
the date of such Officer's Certificate,

 

19.3         Option to Purchase the Leased Property. So long as no Event of
Default shall have occurred that is continuing, Lessee shall have the option to
purchase the Leased Property at the end of the Initial Term and at the end of
each Extended Term upon at least 180 days' prior written notice to Lessor for a
purchase price equal to the Minimum Purchase Price. If not sooner exercised, the
option to purchase granted hereby will expire and be of no further force and
effect upon the expiration of the Initial Term and each Extended Term or the
earlier termination of this Lease.

 

19.4         Conveyance of Leased Property.

 

(a)           In the event Lessee elects to purchase the Leased Property
pursuant to Section 19.2, then on the first Payment Date occurring not less than
120 days after the date of the Officer's Certificate referenced in Section 19.2,
Lessor shall, upon receipt from Lessee of the purchase price provided for in
Section 19.2 and any Rent or other sums then due and payable under this Lease
(excluding the installment of Minimum Rent due on the date of conveyance),
convey the Leased Property to Lessee on such date in accordance with the
provisions of Article 17 and this Lease shall thereupon terminate as to the
Leased Property.

 

 27

 

 

(b)           In the event Lessee elects to purchase the Leased Property
pursuant to Section 19.3, then on the last day of the Term, or the next Business
Day if the last day of the Term is not a Business Day, Lessor shall, upon
receipt from Lessee of the purchase price provided for in Section 19.3 and any
Rent or other sums then due and payable under this Lease (excluding the
installment of Minimum Rent due on the date of conveyance), convey the Leased
Property to Lessee on such date in accordance with the provisions of Article 17
and this Lease shall thereupon terminate as to the Leased Property.

 

19.5         Option to Purchase the Personal Property, Unless the Leased
Property is conveyed to Lessee pursuant to the terms hereof, then upon the
expiration of the Term or upon the earlier termination of this Lease, Lessor
shall have the option (which option must be exercised no fewer than 30 days
prior to the natural expiration of the Term or no fewer than 15 days prior to
any earlier termination of the Term) to purchase the Personal Property at the
expiration or earlier termination of this Lease upon ten days' prior written
notice to Lessee. The purchase price for the Personal Property shall be an
amount equal to the then-current book value (original cost less accumulated
depreciation on the books of Lessee pertaining thereto) subject to and with
appropriate price adjustments for all equipment leases, conditional sales
contracts, security interests and other encumbrances to which the Personal
Property is subject.

 

ARTICLE 20
SUBSTITUTION OF PROPERTY

 

20.1         Substitution of Property for the Leased Property.

 

(a)          In the event a right or requirement of substitution of the Leased
Property arises as a result of (i) damage or destruction of the Leased Property
as set forth in Article 13 hereof or (ii) a Taking of a portion of the Leased
Property as set forth in Section 14.3 hereof, or (iii) the discontinuance of the
use of the Leased Property as set forth in Section 19.1 hereof, Lessee, if no
Event of Default shall have occurred and be continuing, shall have the right
subject to the conditions set forth below in this Article 20, upon notice to
Lessor, to substitute one or more properties (collectively referred to as
“Substitute Properties” or individually as a “Substitute Property”) on a monthly
Payment Date specified in such notice (the “Substitution Date”) occurring not
less than 90 days after receipt by Lessor of such notice. The notice shall be in
the form of an Officer's Certificate and shall specify the reason(s) for the
proposed substitution and the proposed Substitution Date. Notwithstanding
anything contained herein to the contrary, any other substitution for the Leased
Property shall require the prior written consent of Lessor which shall be within
the sole discretion of Lessor.

 

(b)          If Lessee gives the notice referred to in Section 20.1(a) above,
Lessee shall present to Lessor one or more properties (or groups of properties)
each of which property (or groups of properties) shall provide Lessor with a
Current Yield that is equivalent to or greater than Lessor's Current Yield from
the Leased Property at the time of such proposed substitution (or in the case of
substitution because of damage or destruction, the Current Yield immediately
prior to such damage or destruction) and as reasonably projected over the
remaining Term of this Lease, and shall have a Fair Market Value that is no less
than 90% of the Fair Market Value of the Leased Property. Lessor shall have a
period of 90 days within which to review such information and either accept or
reject the Substitute Properties so presented unless Lessee is required by a
court order or administrative action to divest or otherwise dispose of the
Leased Property within a shorter time period, in which case the time period
shall be shortened appropriately to meet the reasonable needs of Lessee, but in
no event shall said period be less than 15 Business Days after Lessor's receipt
of said notice (subject to further extension for any period of time in which
Lessor is not timely provided with the information provided for in Section 20.2
and Section 20.3 below); provided that if Lessor shall contend that the
Substitute Properties fail to meet all the conditions for substitution set forth
in this Article 20, including the provisions of Sections 20.1 (e) and (f) below,
the matter shall be submitted to arbitration in accordance with Article 31 and
the time periods for Lessor's approval or rejection shall be tolled during the
period of such arbitration.

 

 28

 

 

(c)          In the event that, on or before the expiration of the applicable
time period for Lessor's review, Lessor has rejected all of the Substitute
Properties so presented, then Lessee shall, for a period of 60 days after the
expiration of such period, have the right to terminate this Lease as to the
Leased Property upon notice to Lessor accompanied by an offer to purchase the
Leased Property on the first Payment Date occurring at least 90 days after the
date of such notice, as specified in such notice, for a purchase price equal to
the greater of the Fair Market Value Purchase Price or the Minimum Purchase
Price, and this Lease shall terminate on the purchase date.

 

(d)          Intentionally Deleted.

 

(e)          In the event that the equity value of the Substitute Property or
group of Substitute Properties (i.e., the Fair Market Value of the Substitute
Property or group of Substitute Properties minus the encumbrances subject to
which Lessor will take the Substitute Property or group of Substitute
Properties) as of the Substitution Date is greater than the equity value of the
Leased Property (i.e., the Fair Market Value of the Leased Property minus the
encumbrances subject to which Lessee will take the Leased Property) as of the
Substitution Date (or in the case of damage or destruction, the Fair Market
Value immediately prior to such damage or destruction), Lessor shall pay to
Lessee an amount equal to the difference, subject to the limitation set forth
below; in the event that said equity value of the Substitute Property or group
of Substitute Properties is less than said equity value of the Leased Property,
Lessee shall pay to Lessor an amount equal to the difference, subject to the
limitation set forth below; provided that neither Lessor nor Lessee shall be
obligated to consummate such substitution if such party would be required to
make a payment to the other in excess of an amount equal to ten percent of said
Fair Market Value of the Leased Property (the amount of cash paid by one party
to the other being hereinafter referred to as the “Cash Adjustment”).

 

(f)          The Rent for such Substitute Property in all respects shall provide
Lessor with a substantially equivalent Current Yield at the time of such
substitution to the Current Yield (and reasonably expected to be received
thereafter throughout the Term of this Lease) from the Leased Property, taking
into account the Cash Adjustment paid or received by Lessor and any other
relevant factors.

 

(g)          The Minimum Purchase Price of the Substitute Property shall be an
amount equal to the Minimum Purchase Price of the Leased Property (i) increased
by any Cash Adjustment paid by Lessor pursuant to paragraph (e) above, or (ii)
decreased by any Cash Adjustment paid by Lessee pursuant to paragraph (e) above.

 

 29

 

 

20.2         Conditions to Substitution. On the Substitution Date, the
Substitute Property will become the Leased Property hereunder upon delivery by
Lessee to Lessor of the following items in form and substance reasonably
satisfactory to Lessor:

 

(a)          an Officer's Certificate certifying that (i) the Substitute
Property has been accepted by Lessee for all purposes of this Lease and there is
no material damage to the improvements located on the Substitute Property as of
the Substitution Date nor is any condemnation or eminent domain proceeding
pending with respect thereto; (ii) all permits, licenses and certificates
(including a permanent, unconditional certificate of occupancy and, to the
extent permitted by law, all certificates of need and licenses) which are
necessary to permit the use of the Substitute Property in accordance with the
provisions of this Lease have been obtained and are in full force and effect;
(iii) under applicable zoning and use laws, ordinances, rules and regulations
the Substitute Property may be used for the purposes contemplated by Lessee and
all necessary subdivision approvals have been obtained; (iv) there are no
mechanic's or materialmen's liens outstanding or threatened to the knowledge of
Lessee against the Substitute Property arising out of or in connection with the
construction of the improvements thereon, other than those being contested by
Lessee pursuant to Article 11 ; (v) any mechanic's or materialmen's liens being
contested by Lessee will be promptly paid by Lessee if such contest is resolved
in favor of the mechanic or materialman; (vi) to the best knowledge of Lessee,
there exists no Event of Default under this Lease, and no defense, offset or
claim exists with respect to any sums to be paid by Lessee hereunder; and (vii)
any exceptions to Lessor's title to the Substitute Property do not materially
interfere with the intended use of the Substitute Property by Lessee;

 

(b)          a special warranty deed with warranties against claims arising
under Lessee conveying to Lessor title to the Substitute Property free and clear
of any liens and encumbrances except those approved in writing or assumed by
Lessor;

 

(c)          a lease duly executed, acknowledged and delivered by Lessee,
containing the same terms and conditions as are contained herein except that (i)
the legal description of the Land shall refer to the Substitute Property, (ii)
the Minimum Purchase Price, Rent and any Additional Charges for the Substitute
Property shall be consistent with the requirements of Section 20.1, (iii) the
term of the new lease shall mirror the remaining Term hereunder (including
Lessee's right to any remaining extension options) and (iv) such other changes
therein as may be necessary or appropriate under the circumstances shall be
made;

 

(d)          counterparts of a standard owner's or lessee's (as applicable)
policy of title insurance covering the Substitute Property (or a valid, binding,
unconditional commitment therefor), dated the Substitution Date, in current form
and including mechanics' and materialmen's lien coverage, issued to Lessor by a
title insurance company reasonably satisfactory to Lessor. Such policy shall (i)
insure (A) Lessor's fee title to the Substitute Property, subject to no liens or
encumbrances except those approved or assumed by Lessor, and (B) that any
restrictions affecting the Substitute Property have not been violated and that a
further violation thereof will not result in a forfeiture or reversion of title,
(ii) be in an amount at least equal to the Fair Market Value of the Substitute
Property, and (iii) contain such endorsements as may be reasonably requested by
Lessor;

 

 30

 

 

(e)          certificates of insurance with respect to the Substitute Property
fulfilling the requirements of Article 12;

 

(f)          current appraisals or other evidence satisfactory to Lessor, in its
sole discretion, as to the current Fair Market Values of such Substitute
Property;

 

(g)          all available revenue data relating to the Substitute Property for
the period from the date of opening for business of the Facility on such
Substitute Property to the date of Lessee's most recent Fiscal-Year end, or for
the most recent three years, whichever is less; and

 

(h)          such other certificates, documents, opinions of counsel (which may
be in-house counsel), and other instruments as may be reasonably required by
Lessor.

 

20.3         Conveyance to Lessee. On the Substitution Date or the date
specified in the notice given pursuant to Section 20.1 Lessor will convey the
Leased Property to Lessee in accordance with the provisions of Article 17
(except as to payment of any expenses in connection therewith which shall be
governed by Section 20.4 below) upon either (a) payment in cash therefor or (b)
conveyance to Lessor of the Substitute Property, as appropriate.

 

20.4         Expenses. Lessee shall pay or cause to be paid, on demand, all
reasonable costs and expenses paid or incurred by Lessor in connection with the
substitution and conveyance of the Leased Property and the Substitute Property,
including (a) reasonable fees and expenses of Lessor's counsel, (b) the amount
of any recording taxes and filing fees, (c) the cost of preparing and recording,
if appropriate, a release of the Leased Property from the lien of any mortgage,
(d) broker's fees and commissions for Lessee, if any, (e) documentary stamp and
transfer taxes, if any, (f) title insurance charges, and (g) escrow fees, if
any.

 

ARTICLE 21
RISK OF LOSS

 

Except as otherwise provided in this Lease, during the Term of this Lease, the
risk of loss or of decrease in the enjoyment and beneficial use of the Leased
Property in consequence of the damage or destruction thereof by fire, the
elements, casualties, thefts, riots, wars or otherwise, or in consequence of
foreclosures, attachments, levies or executions (other than by Lessor and those
claiming from, through or under Lessor) is assumed by Lessee and, Lessor shall
in no event be answerable or accountable therefor nor shall any of the events
mentioned in this Section entitle Lessee to any abatement of Rent except as
specifically provided in this Lease.

 

ARTICLE 22
INDEMNIFICATION

 

Notwithstanding the existence of any insurance or self insurance provided for in
Article 12, and without regard to the policy limits of any such insurance or
self insurance, Lessee will protect, indemnify, save harmless and defend Lessor
from and against all liabilities, obligations, claims, damages, penalties,
causes of action, costs and expenses (including reasonable attorneys' fees and
expenses), to the extent permitted by law, imposed upon or incurred by or
asserted against Lessor by reason of: (a) any accident, injury to or death of
persons or loss to property occurring on or about the Leased Property, including
any claims of malpractice, (b) any use, misuse, no use, condition, maintenance
or repair by Lessee of the Leased Property, (c) any Impositions (which are the
obligations of Lessee to pay pursuant to the applicable provisions of this
Lease), (d) any failure on the part of Lessee to perform or comply with any of
the terms of this Lease, (e) the non-performance of any of the terms and
provisions of any and all existing and future subleases of the Leased Property
to be performed by Lessee as landlord thereunder and (f) the violation of any
Hazardous Materials Law. Any amounts which become payable by Lessee under this
Section shall be paid within ten days after liability therefor on the part of
Lessor is finally determined by litigation or otherwise (including the
expiration of any time for appeals) and, if not timely paid, shall bear interest
(to the extent permitted by law) at the Overdue Rate from the date of such
determination to the date of payment. Lessee, at its expense, shall contest,
resist and defend any such claim, action or proceeding asserted or instituted
against Lessor or may compromise or otherwise dispose of the same as Lessee sees
fit. Lessor shall cooperate with Lessee in a reasonable manner to permit Lessee
to satisfy Lessee's obligations hereunder, including the execution of any
instruments or documents reasonably requested by Lessee. Nothing herein shall be
construed as indemnifying Lessor or its agents for their own negligent acts or
omissions or willful misconduct. Lessee's liability for a breach of the
provisions of this Article shall survive any termination of this Lease.

 

 31

 

 

ARTICLE 23
SUBLETTING AND ASSIGNMENT

 

23.1         Subletting and Assignment. Subject to any express conditions or
limitations set forth herein, Lessee may, without the consent of Lessor, sublet
all or any part of the Leased Property consistently with the Primary Intended
Use. Lessor shall not unreasonably withhold its consent to any other or further
subletting or assignment; provided that (a) in the case of a subletting, the
sublessee shall comply with the provisions of Section 23.2, (b) in the case of
an assignment, the assignee shall assume in writing and agree to keep and
perform all of the terms of this Lease on the part of Lessee to be kept and
performed and shall be and become jointly and severally liable with Lessee for
the performance thereof, (c) an original counterpart of each such sublease and
assignment and assumption, duly executed by Lessee and such sublessee or
assignee, as the case may be, in form and substance reasonably satisfactory to
Lessor, shall be delivered promptly to Lessor, and (d) in case of either an
assignment or subletting, Lessee shall remain primarily liable, as principal
rather than as surety, for the prompt payment of the Rent and for the
performance and observance of all of the covenants and conditions to be
performed by Lessee hereunder. Notwithstanding anything to the contrary set
forth herein, Lessee shall have the right without having to comply with Section
23.1(c), to sublease up to 20% of the total square footage of the Facility to
physicians and other parties in the ordinary course of Lessee's business. Lessee
further shall have the right, upon prior written notice to Lessor but without
Lessor's consent, to assign or sublet all of the Leased Property to any
Permitted Assignee (as hereinafter defined) so long as, in the event of an
assignment, such Permitted Assignee assumes, pursuant to an agreement in form
and substance reasonably satisfactory to Lessor, the obligations of Lessee
hereunder. As used herein, a “Permitted Assignee” shall mean (i) any Affiliate
of Lessee or HealthSouth Corporation, (ii) any entity into which Lessee is
merged or consolidated so long as all of the Assignment Conditions (as defined
below) shall be satisfied prior to such assignment, or (iii) any entity which
acquires all or substantially all of the assets of Lessee at the Leased Property
so long as all of the Assignment Conditions (as defined below) shall be
satisfied prior to such assignment. As used herein, the term “Assignment
Conditions” shall mean (A) neither an Event of Default nor an event which with
the giving of notice or the passage of time thereafter would constitute an Event
of Default shall have occurred and be continuing; (B) neither the proposed
assignee nor any of its Affiliates or any of their owners, officers,
shareholders, members or managers who have a controlling interest in the
proposed assignee or Affiliate or have the ability to make management decisions
for the proposed assignee or Affiliate or any other entity in which any of the
foregoing shall ever have had a controlling interest or the ability to make
management decisions as an owner, officer, shareholder, member or manager shall,
now or at any time in the past, have been in default in any agreement or lease
with Lessor or any of its Affiliates; (C) the proposed assignee shall be
experienced in the operation and management of facilities with the same use as
the Primary Intended Use; (D) Lessee and the proposed assignee shall have
submitted or cause to be submitted all information reasonably requested by
Lessor with respect to the proposed transaction, including information regarding
the proposed assignee's financial condition and principals, which information
must be certified as being true, complete and correct and must indicate that the
proposed assignee has the financial ability to perform Lessee's obligations
under this Lease; (E) the proposed assignee must agree with Lessor in writing to
perform all the obligations of the “Lessee” hereunder as a condition to the
effectiveness of any such assignment; and (F) Guarantor must confirm in writing
its agreement to continue to guarantee all of the obligations of the “Lessee”
hereunder from and after the effectiveness of any such assignment, in accordance
with the specific terms and conditions of the guaranty agreement.

 

 32

 

 

23.2         Non-Disturbance, Subordination and Attornment. Lessee shall insert
in each sublease permitted under Section 23.1 provisions to the effect that (a)
such sublease is subject and subordinate to all of the terms and provisions of
this Lease and to the rights of Lessor hereunder, (b) in the event this Lease
shall terminate before the expiration of such sublease, the sublessee thereunder
will, at Lessor's option, attorn to Lessor and waive any right the sublessee may
have to terminate the sublease or to surrender possession thereunder as a result
of the termination of this Lease and (c) in the event the sublessee receives a
written notice from Lessor or Lessor's assignees, if any, stating that Lessee is
in default under this Lease, the sublessee shall thereafter be obligated to pay
all rentals accruing under said sublease directly to the party giving such
notice, or as such party may direct. All rentals received from the sublessee by
Lessor or Lessor's assignees, if any, as the case may be, shall be credited
against amounts owing by Lessee under this Lease. Lessor agrees that
notwithstanding any default, termination, expiration, sale, entry or other act
or omission of Lessee pursuant to the terms of this Lease, or at law or in
equity, any tenant's possession shall not be disturbed unless such possession
may otherwise be terminated pursuant to the terms of the applicable sublease.
Lessor hereby agrees, upon Lessee’s request, to execute a non-disturbance
agreement in favor of any tenant or in favor of any sublessee under any sublease
permitted under Section 23.1 above; provided that any such sublessee has
acknowledged all of the foregoing provisions and executed all documents required
by this Section 23.2.

 

ARTICLE 24

OFFICER'S CERTIFICATES AND FINANCIAL INFORMATION

 

24.1         Estoppel Certificates. At any time and from time to time within 20
days following written request by Lessor, Lessee will furnish to Lessor an
Officer's Certificate certifying that this Lease is unmodified and in full force
and effect (or that this Lease is in full force and effect as modified and
setting forth the modifications) and the dates to which the Rent has been paid,
Any such Officer's Certificate furnished pursuant to this Article may be relied
upon by Lessor and any prospective purchaser of the Leased Property.

 

 33

 

 

24.2      Financial Information. Unless specifically prohibited at any time by a
Legal Requirement, Lessee will furnish, or cause to be furnished, the following
information to Lessor within the periods indicated; provided that Lessor shall
keep confidential items furnished hereunder which are not generally available to
the public:

 

(i)          within 30 days after the end of each Fiscal Year, an Officer's
Certificate stating that to the best of the signer's knowledge and belief,
Lessee is not in default in the performance or observance of any of the terms of
this Lease any loan or credit facility which by its terms would permit an
outstanding balance equal to or greater than $50,000,000, or, if Lessee shall be
in default, specifying all such defaults, the nature thereof and the steps being
taken to remedy the same;

 

(ii)         within 30 days after the end of each calendar quarter, unaudited
Facility Financial Statements for such calendar quarter, certified by Lessee to
Lessor;

 

(iii)        within 90 days after the end of each Fiscal Year, unaudited
Facility Financial Statements for the most recently ended Fiscal Year certified
by Lessee to Lessor;

 

(iv)        within 150 days after written request by Lessor following the
occurrence of an Event of Default, audited financial statements of the
Guarantor, it being understood that the public availability of Guarantor's
audited financial statements on a source such as EDGAR shall constitute
satisfaction of Lessee's obligation to cause such statements to be furnished
hereunder; and

 

(v)         with reasonable promptness, such other information respecting the
operation of the Facility and the financial condition, affairs and properties of
Lessee (other than audited financial statements) as Lessor may reasonably
request from time to time or as may be required by a Facility Mortgagee.

 

ARTICLE 25
INSPECTION

 

Lessee shall permit Lessor and its authorized representatives, upon reasonable
advance notice to Lessee, to inspect the Leased Property during usual business
hours subject to any security, health, safety or confidentiality requirements of
Lessee, any Legal Requirements and any Insurance Requirements.

 

 34

 

 

ARTICLE 26
QUIET ENJOYMENT

 

So long as Lessee shall pay all Rent as the same becomes due and shall fully
comply with all of the terms of this Lease and fully perform its obligations
hereunder, Lessee shall peaceably and quietly have, hold and enjoy the Leased
Property for the Term hereof, free of any claim or other action by Lessor or
anyone claiming by, through or under Lessor, but subject to all liens and
encumbrances of record as of the date hereof or hereafter consented to by
Lessee.

 

ARTICLE 27
NOTICES

 

Any notices, demands, approvals and other communications provided for herein
shall be in writing and shall be delivered by overnight air courier, personal
delivery or registered or certified U.S. Mail with return receipt requested,
postage paid, to the appropriate party at its address as follows:

 

If to Lessor:

 

HR Acquisition I Corporation

3310 West End Avenue

Suite 700

Nashville, Tennessee 37203

Attention: (1) Chief Operating Officer, and (2) General Counsel

Telephone: 615-269-8175

 

With a copy to:

 

Sirote & Permutt, P.C.

2311 Highland Avenue South

Birmingham, Alabama 35205

Attention: Mr. Tom Ansley

Telephone: 205-930-5300

 

If to Lessee:

 

HealthSouth Mesa Rehabilitation Hospital, LLC

c/o HealthSouth Corporation

3660 Grandview Parkway, Suite 200

Birmingham, Alabama 35243

Attention: Real Estate Department

Telephone: 205-970-3530

 

With a copy to:

 

HealthSouth Corporation

3660 Grandview Parkway, Suite 200

Birmingham, Alabama 35243

Attention: General Counsel

Telephone: 205-970-7712

 

With a copy to:

 

 35

 

 

Dawn Helms Sharff

Bradley Arant Boult Cummings LLP

One Federal Place

1819 Fifth Avenue North

Birmingham, Alabama 35203

Telephone: 205-521-8200

 

Addresses for notice may be changed from time to time by written notice to all
other parties. Any communication will be effective (i) if given by mail, upon
the earlier of (a) five Business Days following deposit in a post office or
other official depository under the care and custody of the United States Postal
Service or (b) actual receipt, as indicated by the return receipt; and (ii) if
given by personal delivery or by overnight air courier, when delivered to the
appropriate address set forth above.

 

ARTICLE 28

APPRAISAL

 

In the event that it becomes necessary to determine the Fair Market Value, Fair
Market Value Purchase Price, the Fair Market Added Value, the Minimum Purchase
Price or the Fair Market Rental Value of the Leased Property or a Substitute
Property for any purpose of this Lease, the party required or permitted to give
notice of such required determination shall include in the notice the name of a
person selected to act as an appraiser on its behalf. Within ten days after
receipt of any such notice, Lessor (or Lessee, as the case may be) shall by
notice to Lessee (or Lessor, as the case may be) appoint a second person as an
appraiser on its behalf. The appraisers thus appointed (each of whom must be a
member of the American Institute of Real Estate Appraisers or any successor
organization thereto and must have at least 5 years of appraisal expertise with
healthcare facilities similar to the Facility) shall, within 45 days after the
date of the notice appointing the first appraiser, proceed to appraise the
Leased Property or the Substitute Property, as the case may be, to determine any
of the foregoing values as of the relevant date (giving effect to the impact, if
any, of inflation from the date of their decision to the relevant date);
provided that if only one appraiser shall have been so appointed, or if two
appraisers shall have been so appointed but only one such appraiser shall have
made such determination within 50 days after the making of Lessee's or Lessor’s
request, then the determination of such appraiser shall be final and binding
upon the parties. If two appraisers shall have been appointed and shall have
made their determinations within the respective requisite periods set forth
above and if the difference between the amounts so determined shall not exceed
ten percent of the lesser of such amounts, then the Fair Market Value or Fair
Market Added Value or the Fair Market Rental Value shall be an amount equal to
50% of the sum of the amounts so determined. If the difference between the
amounts so determined shall exceed 10% of the lesser of such amounts, then such
two appraisers shall have 20 days to appoint a third appraiser, but if such
appraisers fail to do so, then either party may request the American Arbitration
Association or any successor organization thereto to appoint an appraiser within
20 days of such request, and both parties shall be bound by any appointment so
made within such 20-day period. If no such appraiser shall have been appointed
within such 20 days or within 90 days of the original request for a
determination of Fair Market Value or Fair Market Added Value or the Fair Market
Rental Value, whichever is earlier, either Lessor or Lessee may apply to any
court having jurisdiction to have appointment made by such court. Any appraiser
appointed, by the American Arbitration Association or by such court, shall be
instructed to determine the Fair Market Value or Fair Market Added Value or the
Fair Market Rental Value within 30 days after appointment of such appraiser. The
determination of the appraiser which differs most in terms of dollar amount from
the determinations of the other two appraisers shall be excluded, and 50% of the
sum of the remaining two determinations shall be final and binding upon Lessor
and Lessee as the Fair Market Value or Fair Market Added Value or the Fair
Market Rental Value for such interest. However, in the event that following the
appraisal performed by said third appraiser, the dollar amount of two of such
appraisals are higher and lower, respectively, than the dollar amount of the
remaining appraisal in equal degrees, the determinations of both the highest and
lowest appraisal, respectively, shall be rejected and the determination of the
remaining appraisal shall be final and binding upon Lessor and Lessee as the
Fair Market Value or Fair Market Added Value or the Fair Market Rental Value for
such interest. This provision for determination by appraisal shall be
specifically enforceable to the extent such remedy is available under applicable
law, and any determination hereunder shall be final and binding upon the parties
except as otherwise provided by applicable law. Lessor and Lessee shall each pay
the fees and expenses of the appraiser appointed by it and each shall pay
one-half of the fees and expenses of the third appraiser and one-half of all
other costs and expenses incurred in connection with each appraisal.

 

 36

 

 

ARTICLE 29

RESERVED



 

ARTICLE 30

DEFAULT BY LESSOR

 

30.1         Default by Lessor. Lessor shall be in default hereunder if Lessor
shall fail to observe or perform any term, covenant or condition of this Lease
on its part to be performed and such failure shall continue for a period of 30
days after written notice thereof from Lessee, unless such failure cannot with
due diligence be cured within a period of 30 days, in which case such failure
shall not be deemed to continue if Lessor, within said 30-day period, proceeds
promptly and with due diligence to cure the failure and diligently completes the
curing thereof. The time within which Lessor shall be obligated to cure any
default of its obligations under this Lease shall also be subject to extension
of time due to the occurrence of any Unavoidable Delay. In addition to the
self-help remedy afforded Lessee under Section 30.2 of this Lease, upon the
occurrence of a Special Lessor Default Event (as defined below), Lessee shall
also be permitted to terminate this Lease and purchase the Leased Property from
Lessor for a purchase price equal to the Minimum Purchase Price minus an amount
equal to the actual out-of-pocket cost to cure incurred by Lessee by reason of
such default. In the event Lessee elects to purchase the Leased Property, it
shall deliver a notice thereof to Lessor specifying a Payment Date occurring no
less than 90 days subsequent to the date of such notice on which it shall
purchase the Leased Property, and the same shall be thereupon conveyed in
accordance with the provisions of Article 17. Any sums owed Lessee by Lessor
hereunder shall bear interest at the Overdue Rate from the date due and payable
until the date paid. In addition to the self-help remedy afforded Lessee under
Section 30.2 of this Lease, upon the occurrence of a default by Lessor (other
than a Special Lessor Default Event) which remains uncured beyond the notice and
cure period set forth above, Lessee, as its sole additional remedy, shall be
entitled to sue for Lessee’s actual damages arising from such default. As used
herein, the term “Special Lessor Default Event” means, individually and
collectively, (i) the occurrence of a default by Lessor which continues beyond
the notice and cure periods pursuant to this Section 30.1, which default arises
solely out of an obligation of Lessor hereunder which can be satisfied with the
payment of money, or (ii) the failure of Lessor to satisfy any final, unsecured
and unappealable judgment arising out of Lessor’s obligations under this Lease
and which is rendered by a court of competent jurisdiction.

 

 37

 

 

30.2          Lessee's Right to Cure. If a Lessor default shall occur as
described in Section 30.1 above, Lessee, after notice to and demand upon Lessor
in accordance with Section 30.1, without waiving or releasing any obligation of
Lessor hereunder, and in addition to all other remedies available hereunder and
at law or in equity to Lessee, may (but shall be under no obligation at any time
thereafter to) make (or cause to be made) such payment or perform (or cause to
be performed) such act for the account and at the expense of Lessor. All sums so
paid by Lessee or its agent and all costs and expenses (including reasonable
attorneys' fees) so incurred, together with interest thereon at the Overdue Rate
from the date on which such sums or expenses are paid or incurred by Lessee,
shall be paid by Lessor to Lessee on demand or set off against the Rent. The
rights of Lessee hereunder to cure and to secure payment from Lessor in
accordance with this Section 30.2 shall survive the termination of this Lease.

 

ARTICLE 31
ARBITRATION

 

31.1         Controversies. Except with respect to the payment of Minimum Rent
hereunder, in case any controversy shall arise between the parties hereto as to
any of the requirements of this Lease or the performance thereof which
controversy the parties shall be unable to settle by agreement or as otherwise
provided herein, such controversy shall be determined by arbitration to be
initiated and conducted as provided in this Article 31.

 

31.2         Appointment of Arbitrators. The party or parties requesting
arbitration shall serve upon the other a written demand therefor specifying the
matter to be submitted to arbitration, and nominating an arbitrator. Within 20
days after receipt of such written demand and notification, the other party
shall, in writing, nominate a competent disinterested person and the two
arbitrators so designated shall, within ten days thereafter, select a third
arbitrator and give immediate written notice of such selection to the parties
and shall fix in said notice a time and place for the first meeting of the
arbitrators, which meeting shall be held as soon as conveniently possible after
the selection of all arbitrators, at which time and place the parties to the
controversy may appear and be heard.

 

31.3         Third Arbitrator. In case the notified party or parties shall fail
to make a selection upon notice, as aforesaid, or in case the first two
arbitrators selected shall fail to agree upon a third arbitrator within ten days
after their selection, then such arbitrator or arbitrators may, upon application
made by either of the parties to the controversy, after 20 days' written notice
thereof to the other party or parties, have a third arbitrator appointed by any
judge of any United States court of record having jurisdiction in the state in
which the Leased Property is located or, if such office shall not then exist, by
a judge holding an office most nearly corresponding thereto.

 

 38

 

 

31.4         Arbitration Procedure. Said arbitrators shall give each of the
parties not less than ten days' written notice of the time and place of each
meeting at which the parties or any of them may appear and be heard and after
hearing the parties in regard to the matter in dispute and taking such other
testimony and making such other examinations and investigations as justice shall
require and as the arbitrators may deem necessary, they shall decide the
questions submitted to them. The decision of said arbitrators in writing signed
by a majority of them shall be final and binding upon the parties to such
controversy. In rendering such decisions and award, the arbitrators shall not
add to, subtract from or otherwise modify the provisions of this Lease.

 

31.5         Expenses. The expenses of such arbitration shall be divided between
Lessor and Lessee unless otherwise specified in the decision of the arbitrators.
Each party in interest shall pay the fees and expenses of its own counsel.

 

ARTICLE 32
FINANCING OF THE LEASED PROPERTY

 

Lessor agrees that it will not grant or create any mortgage, deed of trust,
lien, encumbrance or other title retention agreement (each, an “Encumbrance”)
upon the Leased Property unless the holder of each such Encumbrance shall
simultaneously with or prior to recording the Encumbrance agree (a) to give
Lessee the same notice and cure rights, if any, given to Lessor of any default
or acceleration of any obligation underlying any such Encumbrance or any sale in
foreclosure of such Encumbrance, (b) to permit Lessee to appear with its
representatives and to bid at any public foreclosure sale with respect to any
such Encumbrance and (c) to enter into an agreement with Lessee containing the
provisions described in Article 33 of this Lease. Lessee agrees to execute and
deliver to Lessor or the holder of an Encumbrance any written agreement required
by this Article within twenty days of written request thereof by Lessor or the
holder of an Encumbrance.

 

ARTICLE 33

SUBORDINATION, ATTORNMENT AND NON-DISTURBANCE

 

At the request from time to time by one or more holders of an Encumbrance that
may hereafter be placed upon the Leased Property or any part thereof, and any
and all renewals, replacements, modifications, consolidations, spreaders and
extensions thereof, Lessee will subordinate this Lease and all of Lessee's
rights and estate hereunder to each such Encumbrance and agree with each such
holder that Lessee will attorn to and recognize such holder (or the purchaser at
any foreclosure sale or any sale under a power of sale contained in any such
Encumbrance or a holder by a deed in lieu of foreclosure, as the case may be) as
Lessor under this Lease for the balance of the Term then remaining, subject to
all of the terms and provisions of this Lease so long as each such institutional
holder simultaneously with or prior to recording any such Encumbrance executes
and delivers a mutually acceptable written agreement in recordable form (a)
consenting to this Lease and agreeing that, notwithstanding any such other
lease, mortgage, deed of trust, right, title or interest, or any default,
expiration, termination, foreclosure, sale, entry or other act or omission
under, pursuant to or affecting any of the foregoing, Lessee shall not be
disturbed in peaceful enjoyment of the Leased Property nor shall this Lease be
terminated or canceled at any time, except in the event Lessor shall have the
right to terminate this Lease under the terms and provisions expressly set forth
herein; (b) agreeing that it will be bound by all the terms of this Lease and
will perform and observe all of Lessor's obligations set forth herein; and (c)
agreeing that all proceeds of the casualty insurance described in Article 13 of
this Lease and all Awards described in Article 14 will be made available to
Lessor for restoration of the Leased Property as and to the extent required by
this Lease, subject only to reasonable regulation regarding the manner of
disbursement and application thereof. Lessee agrees to execute and deliver to
Lessor or the holder of an Encumbrance any written agreement required by this
Article that is in a form reasonably acceptable to Lessee within twenty days of
written request thereof by Lessor or the holder of an Encumbrance. Lessee agrees
to execute at the request from time to time of Lessor or an institutional
investor a certificate setting forth any defaults of Lessor hereunder of which
Lessee is aware and the dates through which Rent has been paid and such other
reasonable matters as may be requested by such lender or Lessor.

 

 39

 

 

ARTICLE 34
EXTENDED TERMS

 

34.1         Options to Extend the Term. So long as no Event of Default shall
have occurred and be continuing, Lessee is hereby granted the right to extend
the Term of this Lease for four consecutive five-year periods (each period, an
“Extended Term”) for a maximum possible Term of approximately 35 years, by
giving written notice to Lessor of each such extension by not later than one
hundred eighty days prior to the expiration of the Term, subject, however, to
the provisions of Section 13.7 hereof. Lessor agrees to use its best efforts to
provide Lessee with prior written notice at least 90 days prior to the foregoing
dates. Lessee may not exercise its option for more than one Extended Term at a
time. During each Extended Term, all of the terms and conditions of this Lease
shall continue in full force and effect, except that the Minimum Rent shall be
determined in accordance with Section 34.2 or 34.3, as the case may be.

 

34.2         Minimum Rent for the First Year of the First Extended Term. The
Minimum Rent for the first lease year of the first Extended Term shall be the
greater of (i) the Fair Market Rental Value on the first day of such Extended
Term, or (ii) 85% of the Minimum Rent in effect at the end of the Initial Term,
as such Minimum Rent shall continue to be adjusted throughout such Extended Term
pursuant to Section 2.3(c) hereof.

 

34.3         Minimum Rent for the First Year of the any other Extended Term. The
Minimum Rent for the first lease year of the second, third and fourth Extended
Terms shall be the greater of (i) the Fair Market Rental Value on the first day
of such Extended Term, or (ii) 90% of the Minimum Rent immediately before the
beginning of such Extended Term, as such Minimum Rent shall continue to be
adjusted throughout each such Extended Term pursuant to Section 2.3(c) hereof.

 

ARTICLE 35

MISCELLANEOUS

 

35.1         No Waiver. No failure by Lessor or Lessee to insist upon the strict
performance of any term hereof or to exercise any right, power or remedy
consequent upon a breach thereof, and no acceptance of full or partial payment
of Rent during the continuance of any such breach, shall constitute a waiver of
any such breach or any such term. To the extent permitted by law, no waiver of
any breach shall affect or alter this Lease, which shall continue in full force
and effect with respect to any other then existing or subsequent breach.

 

 40

 

 

35.2         Remedies Cumulative. To the extent permitted by law, each legal,
equitable or contractual right, power and remedy of Lessor or Lessee now or
hereafter provided either in this Lease or by statute or otherwise shall be
cumulative and concurrent and shall be in addition to every other right, power
and remedy and the exercise or beginning of the exercise by Lessor or Lessee of
any one or more of such rights, powers and remedies shall not preclude the
simultaneous or subsequent exercise by Lessor or Lessee of any or all of such
other rights, powers and remedies.

 

35.3         Surrender. No surrender to Lessor of this Lease or of the Leased
Property or any part thereof, or of any interest therein, shall be valid or
effective unless agreed to and accepted in writing by Lessor, and no act by
Lessor or any representative or agent of Lessor, other than such a written
acceptance by Lessor, shall constitute an acceptance of any such surrender.

 

35.4         No Merger of Title. There shall be no merger of this Lease or of
the leasehold estate created hereby by reason of the fact that the same person,
firm, corporation or other entity may acquire, own or hold, directly or
indirectly, (a) this Lease or the leasehold estate created hereby or any
interest in this Lease or (b) such leasehold estate and the fee estate in the
Leased Property.

 

35.5         Transfers by Lessor. If Lessor or any successor owner of the Leased
Property shall convey the Leased Property in accordance with the terms hereof,
other than as security for a debt, the grantee or transferee of the Leased
Property shall expressly assume all obligations of Lessor hereunder arising or
accruing from and after the date of such conveyance or transfer, and shall be
reasonably capable of performing the obligations of Lessor hereunder and Lessor
or such successor owner, as the case may be, shall thereupon be released from
all future liabilities and obligations of Lessor under this Lease arising or
accruing from and after the date of such conveyance or other transfer and all
such future liabilities and obligations shall thereupon be binding upon the new
owner.

 

35.6         General. Anything contained in this Lease to the contrary
notwithstanding, all claims against, and liabilities of, Lessee and Lessor
against the other arising out of or relating to this Lease and arising prior to
any date of termination of this Lease shall survive such termination. If any
term or provision of this Lease or any application thereof shall be invalid or
unenforceable, the remainder of this Lease and any other application of such
term or provision shall not be affected thereby. If any late charges provided
for in any provision of this Lease are based upon a rate in excess of the
maximum rate permitted by applicable law, the parties agree that such charges
shall be fixed at the maximum permissible rate. Neither this Lease nor any
provision hereof may be changed, waived, discharged or terminated except by an
instrument in writing and in recordable form signed by Lessor and Lessee. All
the terms and provisions of this Lease shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns. The
headings in this Lease are for convenience of reference only and shall not limit
or otherwise affect the meaning hereof. This Lease shall be governed by and
construed in accordance with the laws of Arizona. This Lease may be executed in
one or more counterparts, each of which shall be an original but, when taken
together, shall constitute but one document.

 

 41

 

 

35.7         Memorandum of Lease. Lessor and Lessee shall, promptly upon the
request of either, enter into a short form memorandum of this Lease in form
suitable for recording under the laws of the state in which the Leased Property
is located, the form of which memorandum is attached hereto as Exhibit “C”.

 

35.8         Venue of Actions. It is expressly understood and agreed that no
suit or action shall be commenced by Lessee, or by any successor or approved
assignee of Lessee, with respect to this Lease, the Leased Property or any
related documents or instruments, in part or in whole, against or involving
Lessor, other than in a state court of competent jurisdiction in and for the
County of the State in which the principal place of business of Lessor is
situated, or in the United States District Court for the District in which the
principal place of business of Lessor is then situated, and not elsewhere. As of
the date hereof, Lessor and Lessee agree that Lessee's principal place of
business is in Birmingham, Alabama, and Lessor's principal place of business is
in Nashville, Davidson County, Tennessee. LESSEE AGREES THAT LESSEE'S ENTRY INTO
THIS LEASE AT THE AFOREMENTIONED LOCATION, AND THE HOLDING OF THIS LEASE AND THE
RELATED DOCUMENTS BY LESSOR AT SUCH PRINCIPAL PLACE OF BUSINESS, CONSTITUTES
SUFFICIENT CONTACT OF LESSEE AND THE TRANSACTION CONTEMPLATED HEREBY WITH
DAVIDSON COUNTY AND THE STATE OF TENNESSEE FOR THE PURPOSE OF CONFERRING
JURISDICTION UPON THE FEDERAL AND STATE COURTS PRESIDING IN SUCH COUNTY AND
STATE, ALTHOUGH NOTHING SHALL LIMIT THE JURISDICTION OF ANY OTHER COURT SHOULD
THE AFOREMENTIONED COURT(S) REFUSE TO EXERCISE JURISDICTION HEREUNDER. Further,
nothing in this Section contained shall prohibit or limit Lessor, its successors
or assigns, from, in their sole discretion, instituting suit in any court of
competent jurisdiction for the enforcement of Lessor's rights, interests and
remedies hereunder, or as regards any related document or instrument hereto
(including without limitation any Lease Assignment), or as pertains to the
Leased Property in any respect.

 

35.9         Waiver of Right to Trial By Jury. TO THE EXTENT PERMITTED BY
APPLICABLE LAW, LESSOR AND LESSEE HEREBY EXPRESSLY WAIVE ANY RIGHT TO TRIAL BY
JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION (i) ARISING UNDER THIS
LEASE, OR UNDER ANY GUARANTY PERTAINING HERETO OR ANY OTHER INSTRUMENT, DOCUMENT
OR AGREEMENT EXECUTED OR DELIVERED PURSUANT HERETO, OR (ii) RELATED TO THE
LEASED PROPERTY, IN PART OR IN WHOLE, OR (iii) RELATED TO THIS LEASE, THE LEASED
PROPERTY OR THE TRANSACTION(S) CONTEMPLATED HEREBY, IN EACH CASE WHETHER NOW
EXISTING OR HEREAFTER ARISING. LESSOR AND LESSEE FURTHER AGREE THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT EITHER PARTY MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS
SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT TO THE WAIVER(S) OF
TRIAL BY JURY MADE HEREIN.

 

 42

 

 

35.10         Waiver of Certain Damages. Each of the parties hereto recognizes
that one of the remedies available to it in any trial may, under certain
circumstances, be the right to receive damages in excess of those actually
sustained by it. Therefore, each of the parties agrees as follows:

 

(a)             TO THE MAXIMUM EXTENT NOW PERMITTED BY LAW, EACH OF THE PARTIES
HERETO KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES ANY RIGHT IT MAY HAVE TO
CLAIM OR RECOVER IN ANY LITIGATION ANY SPECIAL, EXEMPLARY, PUNITIVE, OR
CONSEQUENTIAL DAMAGES, OR ANY DAMAGES OTHER THAN, OR IN ADDITION TO, ACTUAL
DAMAGES.

 

(b)             EACH OF THE PARTIES ACKNOWLEDGES AND AGREES THAT THE FOREGOING
WAIVERS ARE KNOWINGLY, FREELY AND VOLUNTARILY GIVEN, ARE DESIRED BY ALL PARTIES,
AND ARE IN THE BEST INTEREST OF ALL PARTIES.

 

35.11         Entire Agreement. This Lease embodies and constitutes the entire
understanding between the parties concerning the leasing of the Leased Property.
Neither this Lease nor any provision hereof may be waived, modified, amended,
discharged or terminated except by an instrument in writing signed by the party
against whom the enforcement of such waiver, modification, amendment, discharge
or termination is sought, and then only to the extent set forth in such
instrument.

 

ARTICLE 36
TRANSFER OF OPERATIONS AND LICENSES

 

36.1         Operation of Facility at End of Term. Upon the expiration of the
Term or upon the earlier termination of this Lease and if requested by Lessor,
Lessee agrees to (i) continue to manage the operations of the Facility as
manager and not as lessee for a period of up to 180 days, (ii) remit to Lessor
on a monthly basis the “rent” for the Facility in an amount equal to the cash
flow after payment of all expenses (including the management fee) for the
Facility (pro-rated through the date of transfer to a new operator), and (iii)
provide Lessor with written reports regarding the results of operations for the
Facility on a monthly basis. Lessor agrees that it will use all reasonable
efforts to prepare to operate the Facility upon expiration or earlier
termination of the Term so that the management assistance of Lessee is not
needed by Lessor hereunder.

 

36.2         Management Fee. In the event that Lessee is required to manage the
Facility pursuant to Section 36.1 above, Lessor agrees to pay Lessee a monthly
management fee equal to the greater of (i) 5% of the gross operating revenues of
the Facility (after Medicaid, Medicare and other contractual adjustments) for
said month or (ii) $100,000; provided, however, that if Lessee is required to
manage the Facility pursuant to Section 36.1 as a result of a Special Default
Event hereunder, the monthly management fee to be paid by Lessor to Lessee under
this Section 36.2 will be 5% of the gross operating revenues of the Facility
(after Medicaid, Medicare; and other contractual adjustments) for said month.

 

 43

 

 

36.3         Cooperation with the Transfer of Operations. At the end of the Term
or any early expiration of this Lease, Lessee agrees to cooperate with Lessor in
the transfer of the financial responsibility and operations of the Facility to a
new operator or operators, including the good faith negotiation, execution, and
delivery of such operations transfer agreements, assignment agreements and bills
of sale as are reasonably necessary to effect such transfer. In conjunction with
such cooperation, Lessee shall take all action reasonably necessary to effect or
useful in effecting the transfer to Lessor's nominee of any certificate of need
or license from the Arizona Department of Health Services or other Governmental
Authority regulating the use of the Facility and all service contracts, which,
in either case, may be necessary or useful in the operation of the Facility by
Lessor's nominee for the Primary Intended Use.

 

ARTICLE 37
GLOSSARY OF TERMS

 

For purposes of this Lease, except as otherwise expressly provided or unless the
context otherwise requires, (a) the terms defined in this Article 37 have the
meanings assigned to them in this Article 37 and include the plural as well as
the singular, (b) all accounting terms not otherwise defined herein have the
meanings assigned to them in accordance with generally accepted accounting
principles as at the time applicable, (c) all references in this Lease to
designated “Articles”, “Sections” and other subdivisions are to the designated
Articles, Sections and other subdivisions of this Lease, and (d) the words
“herein”, “hereof” and “hereunder” and other words of similar import refer to
this Lease as a whole and not to any particular Article, Section or other
subdivision and (e) the word “including” shall be deemed to be followed by the
phrase “without limitation”. For purposes of this Lease, the following terms
shall have the meanings indicated:

 

“Acquisition Costs” means the sum of certain closing costs paid for the Leased
Property by Lessor, including title premiums, recording fees and taxes, surveys,
appraisals, soils reports and other similar out-of-pocket expenses incurred by
Lessor in connection with the Purchase and Sale Agreement. For purposes of this
Lease, (i) without Lessee's prior written consent, “Acquisition Costs” will not
include the cost of any third party reports or updates other than a title policy
and survey, (ii) Lessor has a duty to mitigate Acquisition Costs associated with
certain third party reports, such as the survey and title insurance policy, by
utilizing the vendors previously used by Lessee, unless using Lessor's vendors
would result in no increase in the costs associated with such third party
reports based on cost estimates provided by Lessee before the Effective Date of
the Purchase and Sale Agreement, and (iii) “Acquisition Costs” will not include
(a) any brokerage commissions, (b) Lessor's attorneys' fees and expenses or (c)
any costs included within the Purchase Price under the Purchase and Sale
Agreement.

 

“Additional Charges” has the meaning set forth in Section 2.5 hereof.

 

“Adjustment Date” means (i) for the Initial Term, the first day of the month
following the first anniversary of the Commencement Date and each anniversary
thereafter during the Initial Term, unless the Commencement Date occurs on the
first day of a calendar month, in which case the Adjustment Date will be the
first anniversary of the Commencement Date and each anniversary of the
Commencement Date thereafter during the Initial Term, and (ii) for each Extended
Term, the first anniversary of the first day of such Extended Term and each
anniversary of such day thereafter during such Extended Term.

 

 44

 

 

“Affiliate” means, as to any Person other than a natural person, any Person or
entity which directly or indirectly through one or more intermediaries controls,
is controlled by or is under common control with a partner, general or limited,
of such Person. For purposes hereof, the terms “control”, “controlled”, or
“controlling” shall include, (i) the ownership, control or power to vote ten
percent or more of (x) the outstanding shares of any class of voting securities
of any Person or (y) any holder of beneficial interests of any Person or any
such person or entity, as the case may be, directly or indirectly, or acting
through one or more persons or entities, (ii) the control in any manner over a
general partner(s) of any Person or the election of more than one manager,
director or trustee (or persons exercising similar functions) of such Person or
entity, or (iii) the power to exercise, directly or indirectly, control over the
management or policies of such Person.

 

“As-Built Plans and Specifications” has the meaning set forth in Section 5.4(a).

 

“Assignment Conditions” has the meaning set forth in Section 23.1.

 

“Award” means all compensation, sums or anything of value awarded, paid or
received on a total or partial Condemnation.

 

“Business Day” means each Monday, Tuesday, Wednesday, Thursday and Friday which
is not a day on which national banks in the City of Nashville, Tennessee are
closed.

 

“Capital Additions” means one or more new buildings or one or more additional
structures annexed to any portion of any of the Leased Improvements, which are
constructed on any parcel or portion of the Land during the Term, including the
construction of a new wing or new story.

 

“Capital Addition Cost” means the cost of any Capital Additions proposed to be
made by Lessee whether paid for by Lessee or Lessor. Such cost shall include and
be limited to (a) the cost of construction of the Capital Additions, including
site preparation and improvement, materials, labor, supervision and certain
related design, engineering and architectural services and the cost of any
fixtures, construction financing and miscellaneous items approved in writing by
Lessor, (b) if agreed to by Lessor in writing in advance, the cost of any land
contiguous to the Leased Property purchased for the purpose of placing thereon
the Capital Additions or any portion thereof or for providing means of access
thereto, or parking facilities therefor, including the cost of surveying the
same, (c) the cost of insurance, real estate taxes, water and sewage charges and
other carrying charges for such Capital Additions during construction, (d) the
cost of title insurance, (e) reasonable fees and expenses of legal counsel and
accountants, (f) filing, registration and recording taxes and fees, (g)
documentary stamp taxes, if any, (h) environmental assessments and boundary
surveys and (i) all reasonable costs and expenses of Lessor and any Lending
Institution which has committed to finance the Capital Additions that are not
reimbursed by Lessee, including, (A) the reasonable fees and expenses of their
respective legal counsel, (B) all printing expenses, (C) the amount of any
filing, registration and recording taxes and fees, (D) documentary stamp taxes,
if any, (E) title insurance charges, appraisal fees, if any, (F) rating agency
fees, if any, and (G) commitment fees, if any, charged by any Lending
Institution advancing or offering to advance any portion of the financing for
such Capital Additions.

 

 45

 

 

“Cash Adjustment” has the meaning set forth in Section 20.1(e).

 

“Charge” has the meaning set forth in Article 11 hereof.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Commencement Date” has the meaning set forth in Section 1.2.

 

“Condemnation” means the transfer of all or any part of the Leased Property as a
result of (i) the exercise of any governmental power, whether by legal
proceedings or otherwise, by a Condemnor or (ii) a voluntary sale or transfer by
Lessor to any Condemnor, either under threat of Condemnation or while legal
proceedings for Condemnation are pending.

 

“Condemnor” means any public or quasi-public authority, or private corporation
or individual, having the power of Condemnation.

 

“Consolidated Net Worth” means, at any time, for Guarantor and its consolidated
subsidiaries, the sum of the following which would appear on a balance sheet of
Guarantor on a consolidated basis prepared in accordance with generally accepted
accounting principles, except as may be allowed under normal purchase
accounting:

 

(i)          the amount of capital or stated capital (after deducting the cost
of any treasury shares or like interests), plus

 

(ii)         the amount of capital surplus and retained earnings (or, in the
case of a capital surplus or retained earnings deficit, minus the amount of such
deficit), minus

 

(iii)        the sum of the following (without duplication of deductions in
respect of items already deducted in arriving at capital surplus and retained
earnings): any write-up in book value of assets resulting from a revaluation
thereof subsequent to the most recent financial statement of Guarantor prior to
the date thereof, except any net write-up in value of foreign currency; any
write-up resulting from a reversal of a reserve for bad debts or depreciation;
and any write-up resulting from a change in methods of accounting for inventory,
minus

 

(iv)        the aggregate book value of Intangible Assets shown on such balance
sheet.

 

“Current Yield” means, as of a specific date, the annual Minimum Rent, as
adjusted from time to time pursuant to the terms of this Lease, divided by the
sum of (i) the Total Project Costs plus (ii) all Capital Additions Costs paid
for or financed by Lessor which have not been repaid by Lessee, in each case, as
of the date of calculation.

 

“Date of Taking” means the date the Condemnor has the right to possession of the
property being condemned.

 

“Encumbrance” has the meaning set forth in Article 32.

 

 46

 

 

“Event of Default” has the meaning set forth in Section 15.1.

 

“Extended Term” has the meaning set forth in Section 34.1.

 

“Facility” means the forty-bed inpatient rehabilitation hospital to be operated
initially on the Leased Property.

 

“Facility Financial Statements” means for the Facility, as to a specific period,
the Detailed Income Statement containing revenue and expenses (in reasonable
detail), EBITDA, EBITDAR and operating statistics (to include, at a minimum,
inpatient days, discharges, outpatient visits and licensed beds), all presented
for the period, quarter-to-date and year-to-date.

 

“Facility Mortgage” has the meaning set forth in Section 12.1.

 

“Facility Mortgagee” has the meaning set forth in Section 12.1.

 

“Fair Market Added Value” means the Fair Market Value (as hereinafter defined)
of the Leased Property (including all Capital Additions) less the Fair Market
Value of the Leased Property determined as if no Capital Additions paid for by
Lessee without financing by Lessor had been constructed.

 

“Fair Market Rental Value” means the fair market rental value of the Leased
Property or any Substitute Property determined as of the date of the appraisal
pursuant to Article 28, (a) assuming the same is unencumbered by this Lease, (b)
determined in accordance with the appraisal procedures set forth in Article 28
or in such other manner as shall be mutually acceptable to Lessor and Lessee,
(c) not taking into account any reduction in value resulting from an
indebtedness to which the Leased Property or Substitute Property may be subject,
and (d) not including the value of any Capital Additions to the Leased Property
financed by Lessee pursuant to the terms of Article 9.

 

“Fair Market Value” means the fair market value of the Leased Property or any
Substitute Property, including all Capital Additions, (a) assuming the same is
unencumbered by this Lease, (b) determined in accordance with the appraisal
procedures set forth in Article 28 or in such other manner as shall be mutually
acceptable to Lessor and Lessee, and (c) not taking into account any reduction
in value resulting from any indebtedness to which the Leased Property or such
Substitute Property is subject or which encumbrance Lessee or Lessor is
otherwise required to remove pursuant to any provision of this Lease or agrees
to remove at or prior to the closing of the transaction as to which such Fair
Market Value determination is being made.

 

“Fair Market Value Purchase Price” means the Fair Market Value less the Fair
Market Added Value.

 

“Fiscal Year” means the 12-month period from January 1 to December 31.

 

“Fixtures” has the meaning set forth in Section 1.1(c).

 

“Full Replacement Cost” has the meaning set forth in Section 12.2.

 

 47

 

 

“Guarantor” has the meaning set forth in Section 1.4

 

“Hazardous Materials” means any substance, including asbestos or any substance
containing asbestos, the group of organic compounds known as polychlorinated
biphenyls, flammable explosives, radioactive materials, medical waste,
chemicals, pollutants, effluents, contaminants, emissions or related materials
and items included in the definition of hazardous or toxic wastes, materials or
substances under any Hazardous Materials Law.

 

“Hazardous Materials Law” means any law, regulation or ordinance relating to
environmental conditions, medical waste and industrial hygiene, including the
Resource Conservation and Recovery Act of 1976 (“RCRA”), the Comprehensive
Environmental Response, Compensation and Liability Act of 1980 (“CERCLA”), as
amended by the Superfund Amendments and Reauthorization Act of 1986 (“SARA”),
the Hazardous Materials Transportation Act, the Federal Water Pollution Control
Act, the Clean Air Act, the Clean Water Act, the Toxic Substances Control Act,
the Safe Drinking Water Act, and all similar federal, state and local
environmental statutes and ordinances, whether heretofore or hereafter enacted
or effective and all regulations, orders, or decrees heretofore or hereafter
promulgated thereunder.

 

“Impositions” means, collectively, all taxes relating to the Leased Property,
including all ad valorem, sales and use, gross receipts, action, privilege or
similar taxes, assessments (including all assessments for public improvements or
benefits, whether or not commenced or completed prior to the date hereof and
whether or not to be completed within the Term), water, sewer or other rents and
charges, excises, tax levies, fees (including license, permit, inspection,
authorization and similar fees), and all other governmental charges, in each
case whether general or special, ordinary or extraordinary, or foreseen or
unforeseen, of every character in respect of the Leased Property and/or the Rent
(including all interest and penalties thereon due to any failure in payment by
Lessee), which at any time prior to, during or in respect of the Term hereof may
be assessed or imposed on or in respect of or be a lien upon (a) Lessor or
Lessor's interest in the Leased Property, (b) the Rent, the Leased Property or
any part thereof or any rent therefrom or any estate, right, title or interest
therein, or (c) any occupancy, operation, use or possession of, sales from, or
activity conducted on, or in connection with, the Leased Property or use of the
Leased Property or any part thereof; provided that nothing contained in this
Lease shall be construed to require Lessee to pay (1) any tax based on net
income (whether denominated as a franchise or capital stock or other tax)
imposed on Lessor, (2) any transfer or net revenue tax of Lessor, (3) any tax
imposed with respect to the sale, exchange or other disposition by Lessor of any
portion of the Leased Property or the proceeds thereof, or (4) except as
expressly provided elsewhere in this Lease, any principal or interest on any
Encumbrance on the Leased Property, except to the extent that any tax,
assessment, tax levy or charge which Lessee is obligated to pay pursuant to this
definition and which is in effect at any time during the Term hereof is totally
or partially repealed, and a tax, assessment, tax levy or charge set forth in
clause (1), (2) or (3) is levied, assessed or imposed expressly in lieu thereof.

 

“Initial Term” has the meaning set forth in Section 1.2.

 

“Insurance Requirements” means all terms of any insurance policy required by
this Lease and all requirements of the issuer of any such policy.

 

 48

 

 

“Intangible Assets” means those assets which are (i) deferred assets, other than
prepaid insurance and prepaid taxes, (ii) patents, copyrights, trademarks, trade
names, franchises, good will, experimental expenses and other similar assets
which would be classified as intangible assets on a balance sheet prepared in
accordance with generally accepted accounting principles, (iii) unamortized debt
discount and expense, and (iv) assets located, and notes and receivables due
from obligors domiciled outside of the United States.

 

“Land” has the meaning set forth in Section 1.1(a).

 

“Lease” means this Lease.

 

“Leased Improvements” has the meanings set forth in Section 1.1(b).

 

“Leased Property” has the meanings set forth in Section 1.1.

 

“Legal Requirements” means all federal, state, county, municipal and other
governmental statutes, laws, rules, orders, regulations, ordinances, judgments,
decrees and injunctions affecting the Leased Property or the construction, use
or alteration thereof, whether now or hereafter enacted and in force, including
any which may (a) require repairs, modifications or alterations of or to the
Leased Property, or (b) in any way adversely affect the use and enjoyment
thereof, and all permits, licenses, authorizations and regulations relating
thereto, and all covenants, agreements, actions and encumbrances contained in
any instruments, either of record or known to Lessee (other than encumbrances
created by Lessor without the consent of Lessee), at any time in force affecting
the Leased Property.

 

“Lending Institution” means any insurance company, federally insured commercial
or savings bank, national banking association, savings and loan association,
employees' welfare, pension or retirement fund or system, corporate
profit-sharing or pension plan, college or university, or real estate investment
including any corporation qualified to be treated for federal tax purposes as a
real estate investment trust having a net worth of at least $50,000,000.

 

“Lessee” means the entity identified in the initial paragraph hereof as
“Lessee,” and its successors and assigns.

 

“Lessor” means the entity identified in the initial paragraph hereof as
“Lessor,” and its successors and assigns.

 

“Minimum Rent” has the meaning set forth in Section 2.3(a) hereof.

 

“Minimum Purchase Price” means the greater of (i) the Fair Market Value of the
Leased Property determined as of the date of the appraisal pursuant to Article
28, but not including the value of any Capital Additions to the Leased Property
financed by Lessee pursuant to the terms of Article 9 or (ii) the sum of (A) the
Total Project Costs plus (B) the total amount of all Capital Additions Cost for
all Capital Additions paid for or financed by Lessor, which as of the date of
purchase of the Leased Property by Lessee, have not been repaid by Lessee, less
(C) the net amount of all Awards (after deduction of all reasonable legal fees
and other costs and expenses, including expert witness fees, incurred by Lessor
in connection with obtaining any such Award) received by Lessor from any
Condemnation of the Leased Property.

 

 49

 

 

“Officer’s Certificate” means a certificate of Lessee signed by the Chairman of
the Board of Directors, the President, any Vice President or another officer
authorized to so sign by the Board of Directors or By-Laws of Lessee, or any
other person whose power and authority to act has been authorized by delegation
in writing by any of the persons holding the foregoing offices.

 

“Overdue Rate” means as of any date, a rate per annum equal to the Prime Rate as
of such date, plus two percent, but in no event greater than the maximum rate
then permitted under applicable law.

 

“Payment Date” means any due date for the payment of the installments of Minimum
Rent under this Lease.

 

“Payment Obligation” has the meaning set forth in Section 15.2(d).

 

“Permitted Assignee” has the meaning set forth in Section 23.1.

 

“Permitted Exceptions” has the meaning set forth in Section 1.2.

 

“Permits” has the meaning set forth in Section 1.1(d).

 

“Person” means a natural person, corporation, partnership, trust, association,
limited liability company or other entity.

 

“Personal Property” means all machinery, equipment, furniture, furnishings,
computers, signage, trade fixtures or other personal property and consumable
inventory and supplies used or useful in the operation of the Leased Property
for its Primary Intended Use, together with all replacements and substitutions
therefor.

 

“Primary Intended Use” has the meaning set forth in Section 6.2(a).

 

“Prime Rate” means the annual rate reported by The Wall Street Journal, Eastern
Edition (or, if The Wall Street Journal shall no longer be published or shall
cease to report such rates, then a publication or journal generally accepted in
the financial industry as authoritative evidence of prevailing commercial
lending rates), from time to time as being the prevailing prime rate (or, if
more than one such rate shall be published in any given edition, the arithmetic
mean of such rates). The prime rate is an index rate used by The Wall Street
Journal to report prevailing lending rates and may not necessarily be its most
favorable lending rate available. Any change in the Prime Rate hereunder shall
take effect on the effective date of such change in the prime rate as reported
by The Wall Street Journal, without notice to Lessee or any other action by
Lessor. Interest shall be computed on the basis that each year contains 360
days, by multiplying the principal amount by the per annum rate set forth above,
dividing the product so obtained by 360, and multiplying the quotient thereof by
the actual number of days elapsed.

 

“Purchase and Sale Agreement” means the agreement dated as of March 11, 2009,
between Lessee, as seller, and Lessor, as purchaser, relating to the acquisition
by Lessor of the Leased Property.

 

 50

 

 

“Rent” means, individually and collectively, the Minimum Rent and the Additional
Charges.

 

“Request” has the meaning set forth in Section 9.3(a).

 

“Special Default Event” has the meaning set forth in Section 15.2(d).

 

“Special Lessor Default Event” has the meaning set forth in Section 30.1.

 

“Substitution Agreement” has the meaning set forth in Section 29.1.

 

“Substitution Date” has the meaning set forth in Section 20.1.

 

“Substitute Properties” has the meaning set forth in Section 20.1.

 

“Taking” means a taking or voluntary conveyance during the Term hereof of all or
part of the Leased Property, or any interest therein or right accruing thereto
or use thereof, as the result of, or in settlement of any Condemnation or other
eminent domain proceeding affecting the Leased Property whether or not the same
shall have actually been commenced.

 

“Term” means the Initial Term and any Extended Term as to which Lessee has
exercised its options to extend contained in Section 34.1 hereof unless earlier
terminated pursuant to the provisions hereof.

 

“Test Rate” has the meaning set forth in Section 9.2(b)(ii).

 

“Total Project Costs” means the sum of (i) the Purchase Price, as such term is
defined in the Purchase and Sale Agreement and subject to the Cap described
therein, and (ii) any documented Acquisition Costs.

 

“Unavoidable Delays” means delays due to strikes, lockouts, inability to procure
materials after the exercise of reasonable efforts, power failure, acts of God,
governmental restrictions, enemy action, civil commotion, fire, unavoidable
casualty or other causes beyond the control of the party responsible for
performing an obligation hereunder, provided that lack of funds shall not be
deemed a cause beyond the control of either party hereto unless such lack of
funds is caused by the failure of the other party hereto to perform any
obligations of such other party under this Lease.

 

“Unsuitable for Its Primary Intended Use” as used anywhere in this Lease, shall
mean that, by reason of any damage, destruction or partial Taking, in the good
faith judgment of Lessee, reasonably exercised, the Facility cannot be
profitably operated for its Primary Intended Use, taking into account, among
other relevant factors, the number of usable beds affected by such damage,
destruction or partial Taking.

 

 51

 

 

IN WITNESS WHEREOF. Lessor has caused this Lease to be executed by its officer
thereunto duly authorized as of the date first written above.

 

  “Lessor”       HR ACQUISITION I CORPORATION         By /s/ James C. Douglas  
  James C. Douglas     Vice President - Asset     Administration

 

- THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK -

 

 52

 

 

IN WITNESS WHEREOF, Lessee has caused this Lease to be executed by its officer
thereunto duly authorized as of the date first written above.

 

  “Lessee”       HEALTHSOUTH MESA REHABILITATION   HOSPITAL, LLC         By /s/
Arthur E. Wilson, Jr.     Arthur E. Wilson, Jr.     Vice President

 

- THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK -

 

 53

 

 

EXHIBIT “A”

 

PROPERTY DESCRIPTION

 

That portion of the Southeast Quarter of Section 35, Township 1 North, Range 6
East of the Gila & Salt River Base & Meridian, Maricopa County, Arizona, being
more particularly described as follows:

 

Lot 2 of the “Arizona Health & Technology Park – Unit 2” as recorded in Book
1005 of Maps, Page 18, records of Maricopa County, Arizona.

 

Said parcel containing 284,198 square feet, or 6.524 acres, more or less.

 

 54

 

 

EXHIBIT "B"

 

LIST OF PERMITTED EXCEPTIONS

 

1.          Taxes and assessments which are not yet due and payable.

 

2.          All other matters of record with respect to the Leased Property as
of the date hereof, including those items reflected in the title reports
relating thereto.

 

 55

 

 

EXHIBIT “C”

 

This instrument prepared by:

 

Dawn Helms Sharff

Bradley Arant Boult Cummings LLP

One Federal Place

1819 5th Avenue North

Birmingham. AL 35203

205-521-8200

 

MEMORANDUM OF LEASE

 

THIS MEMORANDUM OF LEASE (this “Memorandum”) is made as of October 20, 2009, by
and between HR Acquisition I Corporation, a Maryland corporation (“Lessor”), and
HealthSouth Mesa Rehabilitation Hospital, LLC, a Delaware limited liability
company (“Lessee”), who agree as follows:

 

1.          Leased Property. Lessor hereby leases to Lessee and Lessee hereby
leases from Lessor for the consideration and upon and subject to the terms and
conditions of the unrecorded Lease Agreement dated as of October 20, 2009 (the
“Lease”) (all of which terms and conditions are hereby incorporated into this
Memorandum by reference as though set forth in full herein), that certain real
property situated in Mesa, Arizona, described on Exhibit A attached hereto and
incorporated herein by reference, and all improvements located thereon (the
“Leased Property”).

 

2.          Initial Term. The initial term of the Lease is fifteen (15) years
and eleven (11) days commencing on October 20, 2009, and ending on October 31,
2024.

 

3.          Renewal Terms. Lessor has granted Lessee four (4) successive options
to extend the term of the Lease by five (5) years each upon and subject to the
terms and conditions of the Lease.

 

4.          Purchase Option. In Section 19.3 of the Lease, Lessee is granted an
option to purchase the Leased Property at the end of the initial term of the
Lease and at the end of each renewal term, upon the terms and conditions set
forth therein.

 

5.          No Modification. This Memorandum has been executed for the purposes
of recordation only and shall not modify the provisions of the Lease, including
the tenus and conditions of any options contained therein. In the event of any
inconsistency or conflict between the provisions of this Memorandum and the
provisions of the Lease, the provisions of the Lease shall govern and control.

 

 56

 

 

IN WITNESS WHEREOF, the parties have executed this Memorandum as of the day and
year first above written.

 

 

WITNESS:   LESSOR:           HR ACQUISITION I CORPORATION                      
    By   [Print Name]     James C. Douglas       Vice President - Asset      
Administration             LESSEE:       WITNESS:   HEALTHSOUTH MESA    
REHABILITATION HOSPITAL, LLC                             By:   [Print Name]    
Arthur E. Wilson, Jr.       Vice President        

 

STATE OF TENNESSEE )       ) SS COUNTY OF DAVIDSON )  

 

On this       day of October, 2009, before me appeared James. C. Douglas, to me
personally known, who, being by me duly sworn, did say that he is the Vice
President-Asset Administration of HR Acquisition I Corporation, a Maryland
corporation, and that said instrument was signed on behalf of said corporation,
and said corporation acknowledged said instrument to be the free act and deed of
said corporation.

 

IN TESTIMONY WHEREOF, I have hereunto set my hand and affixed my official seal
in the County and state aforesaid, the day and year first above written.

 

          Notary Public My commission expires:                

 

 57

 

 

STATE OF ALABAMA )     ) SS COUNTY OF JEFFERSON )  

 

On this      day of October, 2009, before me appeared Arthur E. Wilson, Jr., to
me personally known, who, being by me duly sworn, did say that he/she is the
Vice President of HealthSouth Mesa Rehabilitation Hospital, LLC, a Delaware
limited liability company, and that said instrument was signed on behalf of said
limited liability company, and said limited liability company acknowledged said
instrument to be the free act and deed of said limited liability company.

 

IN TESTIMONY WHEREOF, I have hereunto set my hand and affixed my official seal
in the County and state aforesaid, the day and year first above written.

 

          Notary Public My commission expires:                

 

 58

 

 

Exhibit A

 

That portion of the Southeast Quarter of Section 35, Township 1 North, Range 6
East of the Gila & Salt River Base & Meridian, Maricopa County, Arizona, being
more particularly described as follows:

 

Lot 2 of the “Arizona Health & Technology Park – Unit 2” as recorded in Book
1005 of Maps, Page 18, records of Maricopa County, Arizona.

 

Said parcel containing 284,198 square feet, or 6.524 acres, more or less.

 

 59

 

 

TO: HR ACQUISITION I CORPORATION     FROM: HEALTHSOUTH CORPORATION     DATE:
October 20, 2009     RE:

HEALTHSOUTH MESA REHABILITATION HOSPITAL, LLC

5702 East Baseline Road
Mesa, Arizona 85206

 

GUARANTY OF OBLIGATIONS
UNDER LEASE AGREEMENT

 

HR Acquisition I Corporation, a Maryland corporation (the “Lessor”), (i) has or
is about to purchase the real property described in Exhibit “A” attached hereto
(the “Property”) pursuant to that certain Agreement of Sale and Purchase, dated
as of March 11, 2009 (the “Purchase Agreement”), between Lessor, as buyer, and
HealthSouth Mesa Rehabilitation Hospital, LLC, a Delaware limited liability
company (the “Lessee”), as seller and (ii) has or is about to enter into that
certain Lease Agreement dated as of even date herewith (the “Lease”) between
Lessor and Lessee. As a material and necessary inducement for Lessor to enter
into the Purchase Agreement and the Lease, Lessee hereby covenants and agrees as
follows:

 

1.          Guarantor hereby irrevocably guarantees to the Lessor the payment
when due of all rent and all other sums payable by Lessee under the Lease and
the faithful and prompt performance when due of each and every one of the terms,
conditions, covenants and obligations to be kept and performed by the Lessee
under the Lease, and any and all amendments, extensions and renewals of the
Lease. In the event of the failure of the Lessee to pay any such rent or other
sums, or to render any other performance required by the Lessee under the Lease,
if and when due, the Guarantor shall forthwith perform all provisions of the
Lease to be performed by the Lessee thereunder. It is understood and agreed that
the aggregate amount of the Lease obligations guaranteed hereby may not exceed
the amount which accrues under the Lease, provided that the Guarantor shall be
obligated to pay for all reasonable costs and expenses that are incurred by the
Lessor in enforcing this Guaranty.

 

2.          In such manner, upon such terms and at such times as the Lessor in
its sole discretion deems necessary or expedient, and without notice to or
consent by the Guarantor, which notice and consent are hereby expressly waived
by the Guarantor, the Lessor may alter, compromise, accelerate, extend or change
the time or manner for the payment or the performance of any obligation hereby
guaranteed, release the Lessee by consent to any assignment, release, substitute
or add any one or more guarantors, accept additional or substituted security for
any obligation secured hereby, release or subordinate any security for any
obligation secured hereby or release or substitute the Property now or hereafter
covered by the Lease for any other facility. No exercise or non-exercise by the
Lessor of any right hereby given the Lessor (or neglect or delay in connection
therewith), no dealing by the Lessor with the Guarantor or any other guarantor
or any other person, and no change, impairment, release or suspension of any
right or remedy of the Lessor against any person, including the Lessee and any
other guarantor, shall in any way affect any of the obligations of the Guarantor
hereunder or any security furnished by the Guarantor or give the Guarantor any
recourse or offset against the Lessor. If the Lessor has exculpated the Lessee
from personal liability in whole or in part (specifically excluding a voluntary
release for consideration negotiated between Lessor and an Unaffiliated Assignee
(as defined in Section 20 below)), said exculpation shall not affect the
obligations of the Guarantor hereunder, it being understood that the Guarantor’s
obligations hereunder are independent of the obligations of the Lessee and are
to be construed as if no such exculpation had been given to the Lessee by the
Lessor. Subject to the preceding sentence, it is further understood and agreed
that if any such exculpation has been or at any time hereafter is given to the
Lessee, the Lessor has done or will do so in reliance upon the agreements of the
Guarantor expressed herein.

 

1

 

 

3.          Intentionally Deleted.

 

4.          Subject to the provisions of the last sentence of this Section, the
Guarantor hereby waives and relinquishes all rights and remedies accorded by
applicable law to sureties and/or guarantors or any other accommodation parties,
under any statutory provisions, common law or any other provision of law, custom
or practice, and agrees not to assert or take advantage of any such rights or
remedies including, but not limited to, (a) any right to require the Lessor to
proceed against the Lessee or any other person or to proceed against or exhaust
any security held by Lessor at any time or to pursue any other remedy in the
Lessor’s power before proceeding against the Guarantor; (b) any defense that may
arise by reason of incapacity, lack of authority, insolvency, bankruptcy, death
or disability of any other person or persons or the failure of the Lessor to
file or enforce a claim against the estate (in administration, bankruptcy or any
other proceeding) of any other person or persons; (c) any defense arising
because of the Lessor’s election, if any proceeding instituted under the Federal
Bankruptcy Code, together with all amendments and revisions thereto (the
“Bankruptcy Code”), of the application of Section 1111(b)(2) of the Bankruptcy
Code; (d) any defense based on any borrowing or grant of a security interest
under Section 364 of the Bankruptcy Code; and (e) any duty on the part of Lessor
to disclose to Guarantor any facts Lessor may now or hereafter know about
Lessee, regardless of whether Lessor has reason to believe that any such facts
materially increase the risk beyond that which Guarantor intends to assume or
has reason to believe that such facts are unknown to Guarantor or has a
reasonable opportunity to communicate such facts to Guarantor, it being
understood and agreed that the undersigned is fully responsible for being and
keeping informed of the financial condition of Lessee and of all circumstances
bearing on the risk of non-payment or non-performance of any obligations or
indebtedness hereby guaranteed. The Guarantor hereby waives all notices of
acceptance of this Guaranty, protest, notice of intention to accelerate (and
notice of such acceleration), demand and dishonor, presentment, and all other
demands of any kind now or hereafter provided for by any statute or rule of law.
Notwithstanding anything to the contrary in this Guaranty, the Guarantor shall
have as a defense to payment or performance hereunder each and every defense,
real and personal, which the Lessee may have to the payment or performance under
the Lease, it being the intention of the Guarantor and the Lessor that the
Guarantor’s obligations hereunder shall not be greater, more burdensome or
otherwise different from the Lessee’s obligations under the Lease. Guarantor
agrees that notwithstanding the termination, cancellation, satisfaction or
expiration of this Guaranty, should Lessor be required to return to Lessee any
sums previously paid by Lessee by a bankruptcy court or a receiver in a
receivership action, this Guaranty shall be revived and shall continue to be in
force and effect with Lessor having all lights granted hereunder and Guarantor
all obligations imposed hereby.

 

2

 

 

5.          Until all obligations and indebtedness of the Lessee under the Lease
have been performed, satisfied and discharged in full, the Guarantor shall have
no right of subrogation and hereby waives any right to enforce any remedy which
the Lessor now has or may hereafter have against the Lessee and any benefit of,
and any right to participate in, any security now or hereafter held by the
Lessor with respect to the Lease.

 

6.          All existing and future obligations or indebtedness of Lessee to
Guarantor are hereby subordinated to all indebtedness and other obligations
hereby guaranteed. Upon the occurrence of an Event of Default under and as
defined under the Lease, such subordinated indebtedness and capital shall not be
paid or withdrawn in whole or in part and at Lessor’s request, Guarantor shall
cause Lessee to pay to Lessor on account of the guaranteed indebtedness all or
any part of such subordinated indebtedness and any capital which Guarantor is
entitled to withdraw. Any such payment by Lessee in violation of this Guaranty
shall be received by Guarantor in trust for Lessor, and Guarantor shall cause
the same to be paid to Lessor immediately on account of the indebtedness of
Lessee to Lessor. No such payment shall reduce or affect in any manner the
liability of Guarantor under this Guaranty.

 

7.          Notwithstanding any modification or discharge of the obligations
guaranteed hereby (or any part thereof) or any amendment, modification,
rearrangement, stay, or cure of any of the Lessor’s rights, remedies or recourse
under the Lease which may occur in any bankruptcy or reorganization case or
proceeding concerning the Lessee, whether permanent or temporary, and whether or
not assented to by the Lessor, the Guarantor hereby agrees that the Guarantor
shall be obligated under this Guaranty to pay and perform all of the obligations
guaranteed hereby in accordance with the respective terms of the Lease and this
Guaranty in effect on the date hereof. The Guarantor understands and
acknowledges that, by virtue of this Guaranty, the Guarantor has specifically
assumed any and all risk of a bankruptcy, reorganization, or other case or
proceeding under any of the Debtor Relief Laws (as hereinafter defined) with
respect to the Lessee. The term “Debtor Relief Law,” as used in this Guaranty,
shall mean the Bankruptcy Code or any other applicable liquidation,
conservatorship, bankruptcy, moratorium, rearrangement, receivership,
insolvency, reorganization, suspension of payments, or similar debtor relief law
from time to time in effect which affects the rights of creditors generally.

 

8.          With or without notice to the Guarantor, the Lessor, in the Lessor’s
sole discretion and at any time and from time to time and in such manner and
upon such terms as the Lessor deems fit, may (a) apply any or all payments or
recoveries from the Lessee or from any other guarantor under any other
instrument or realized from any security, in such manner and order of priority
as the Lessor may determine, to any indebtedness or other obligation of the
Lessee with respect to the Lease, whether or not such indebtedness or other
obligation is guaranteed hereby or is otherwise secured or is due at the time of
such application, and (b) refund to the Lessee any payment received by the
Lessor under the Lease.

 

9.          The amount of the Guarantor’s liability and all rights, powers and
remedies of the Lessor hereunder shall be cumulative and not alternative and
such rights, powers and remedies shall be in addition to all rights, powers and
remedies given to the Lessor by law. This Guaranty is in addition to and
exclusive of the guaranty of any other guarantor of any indebtedness of the
Lessee to the Lessor.

 

3

 

 

10.         The obligations of the Guarantor hereunder are primary, direct and
independent of the obligations of the Lessee and, in the event of any default by
the Lessee under the Lease (beyond any period of cure provided therein), a
separate action may be brought and prosecuted against the Guarantor whether or
not the Lessee is joined therein or a separate action is brought against the
Lessee. The Lessor may maintain successive actions for other defaults. The
Lessor’s rights hereunder shall not be exhausted by its exercise of any of its
rights or remedies or by any such action or by any number of successive actions
until and unless all indebtedness and obligations, the payment and performance
of which are hereby guaranteed, have been paid and fully performed.

 

11.         The Guarantor shall pay to the Lessor all reasonable attorneys’ fees
and all costs and expenses which the Lessor expends or incurs in enforcing
performance of any indebtedness or other obligation hereby guaranteed or in
enforcing this Guaranty against the Guarantor, whether or not suit is filed,
expressly including but not limited to all costs, reasonable attorneys’ fees and
expenses incurred by the Lessor in connection with any insolvency, bankruptcy,
reorganization, arrangement or other similar proceedings involving the Guarantor
which in any way affects the exercise by the Lessor of is rights and remedies
hereunder.

 

12.         The most recent audited financial statements of the Guarantor made
publicly available have been prepared in accordance with generally accepted
accounting principles and fairly present the financial condition of the
Guarantor as of the date thereof and no material adverse change has occurred in
the financial condition of Guarantor since the date thereof.

 

13.         If any provision or portion thereof of this Guaranty is declared or
found by a court of competent jurisdiction to be unenforceable or null and void,
such provision or portion thereof shall be deemed stricken and severed from this
Guaranty, and the remaining provisions and portions thereof shall continue in
full force and effect.

 

14.         This Guaranty shall inure to the benefit of the Lessor, its
successors and assigns, and any subsequent owners of the Property who succeed to
all or any portion of the Lessor’s obligations and rights under the Lease, and
shall bind the successors and assigns of the Guarantor; provided that the
Guarantor may not, without the Lessor’s prior written consent, assign or
transfer any of its powers, duties or obligations under this Guaranty. This
Guaranty may be assigned by the Lessor with respect to all or any portion of the
indebtedness or obligations hereby guaranteed to any subsequent owners or
encumbrances of the Property, and when so assigned the Guarantor shall be liable
to the assignees under this Guaranty without in any manner affecting the
liability of the Guarantor hereunder with respect to any indebtedness or
obligations retained by the Lessor. Notwithstanding anything to the contrary set
forth in this Guaranty, in connection with a corporate transaction involving the
merger of Guarantor with another entity where Guarantor is not the surviving
entity or the sale of all or substantially all of the assets of Guarantor, so
long as the surviving or transferee entity (a) has a Consolidated Net Worth (as
defined in the Lease) that is no less than the Consolidated Net Worth of
Guarantor on the date of Guarantor's request for substitution and (b) expressly
assumes in writing for the benefit of Lessor all of the obligations on the part
of the “Guarantor” to be performed under this Guaranty, Guarantor shall have the
right to substitute such surviving or transferee entity in place of Guarantor
hereunder.

 

4

 

 

15.         Neither any provision of this Guaranty nor any right of either the
Lessor or the Guarantor hereunder can be waived in whole or in part nor can the
Guarantor be released from the Guarantor’s obligations hereunder except by a
writing duly executed by an authorized officer of the waiving or releasing
party.

 

16.         When the context and construction so require, all words used in the
singular herein shall be deemed to have been used in the plural and the
masculine shall include the feminine and neuter and vice versa. The word
“person” as used herein shall include any individual, company, firm,
association, partnership, corporation, trust or other legal entity of any kind
whatsoever. The term “Lessee” as used herein shall mean the party herein so
named and its successors including, but not limited to, a debtor in possession
under Chapter 11 of the Bankruptcy Code.

 

17.         In the event that any of the rights or obligations of Lessor or
Lessee in any dispute or controversy are submitted to or determined by
arbitration pursuant to the provisions of Article 31 of the Lease, Guarantor
hereby covenants and agrees that its corresponding rights and obligations under
this Guaranty shall also be determined by and hereby submits to such arbitration
proceeding.

 

18.         EXCEPT WHERE FEDERAL LAW IS APPLICABLE AND UNLESS OTHERWISE
EXPRESSLY PROVIDED HEREIN, THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF TENNESSEE. The Guarantor hereby: (a)
irrevocably submits to the non-exclusive jurisdiction of the state and federal
courts of the State of Tennessee in any legal proceeding arising out of, or in
connection with, this Guaranty, the Lease and the obligations guaranteed hereby
as provided for by Tennessee law; and (b) irrevocably consents to the service of
process upon the Guarantor by the mailing of copies hereof by certified mail,
return receipt requested, postage prepaid, to the Guarantor at 3660 Grandview
Parkway, Suite 200, Birmingham, Alabama 35243, Attention: Legal Department, or
such other address of which the Guarantor shall notify the Lessor in writing.
Nothing herein shall affect the rights of the Lessor to commence legal
proceedings or otherwise proceed against the Guarantor in any jurisdiction or to
serve process in any manner permitted by applicable law, and nothing herein
shall constitute a general consent to jurisdiction or service of process.

 

5

 

 

19.         THIS GUARANTY REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND
MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN
THE PARTIES.

 

20.         Notwithstanding anything to the contrary set forth in this Guaranty,
if the Lease is assigned by Lessee to an entity that is not affiliated with
Lessee and/or Guarantor (an “Unaffiliated Assignee”), and Lessor and any such
Unaffiliated Assignee modify or amend the Lease without Guarantor's written
consent, (a) the guaranty obligations of Guarantor under this Guaranty shall not
include any such modifications or amendments between Lessor and an Unaffiliated
Assignee and (b) only the guaranty obligations of Guarantor under this Guaranty
that are in effect as of such date shall remain in full force and effect.

 

- THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK -

 

6

 

 

IN WITNESS WHEREOF, Guarantor has caused this Guaranty to be executed by its
authorized officer as of the date first written above.

 

  HEALTHSOUTH CORPORATION         By: /s/ Arthur E. Wilson, Jr.   Name: Arthur
E. Wilson, Jr.   Title: Senior Vice President

 

- THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK -

 

7

 